Exhibit 10.1

 

LINN ENERGY, LLC

 

LINN ENERGY FINANCE CORP.

 

$255,927,000
9.875% Senior Notes due 2018

 

PURCHASE AGREEMENT

 

June 24, 2008

 

LEHMAN BROTHERS INC.
CREDIT SUISSE SECURITIES (USA) LLC
BNP PARIBAS SECURITIES CORP.
DEUTSCHE BANK SECURITIES INC.
RBC CAPITAL MARKETS CORPORATION
As Representatives of the several
  Initial Purchasers named in Schedule 1 attached hereto,
c/o Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019

 

Ladies and Gentlemen:

 

Linn Energy, LLC, a Delaware limited liability company (the “Company”), and Linn
Energy Finance Corp., a Delaware corporation (together with the Company, the
“Issuers,” and each of them, an “Issuer”), propose to sell an aggregate of
$255,927,000 principal amount of the Company’s and Linn Energy Finance Corp.’s
9.875% Senior Notes due 2018 (the “Notes”) to the initial purchasers (the
“Initial Purchasers”) named in Schedule 1 attached to this agreement (this
“Agreement”), for whom you are acting as the representatives (the
“Representatives”).  The Notes will be issued pursuant to an Indenture (the
“Indenture”) to be dated as of the Closing Date (as defined in Section 3(a)),
among the Issuers, the Guarantors and U.S. Bank, National Association, as
trustee.  The Notes will be issued only in book-entry form in the name of Cede &
Co., as nominee of The Depository Trust Company (the “Depositary”) pursuant to a
letter of representations, to be dated on or before the Closing Date (the “DTC
Agreement”) from the Issuers.

 

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Issuers, the Guarantors and the Initial Purchasers,
pursuant to which the Issuers and the Guarantors will agree to file with the
Commission (as defined below), under certain circumstances set forth therein,
(i) a registration statement under the Securities Act (as defined below)
relating to another series of debt securities of the Issuers and another set of
guarantees of the Guarantors (as defined below), each respectively with terms
substantially identical to the Notes (the “Exchange Notes”) and the Guarantees
(the “Exchange Guarantees”) to be offered in exchange for the Notes and the
Guarantees (the “Exchange Offer”) and (ii) to the extent required by the
Registration Rights

 

--------------------------------------------------------------------------------


 

Agreement, a shelf registration statement pursuant to Rule 415 of the Securities
Act relating to the resale by certain holders of the Notes, and in each case, to
use its reasonable best efforts to cause such registration statements to be
declared effective.

 

The payment of principal of, premium and Additional Interest (as defined in the
Indenture), if any, and interest on the Notes and the Exchange Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally, by (i) the guarantors listed on Schedule 2 attached hereto and
(ii) any subsidiary of the Company formed or acquired after the Closing Date
that executes an additional guarantee in accordance with the terms of the
Indenture, and their respective successors and assigns (such persons referred to
in clauses (i) and (ii) are collectively referred to as the “Guarantors”),
pursuant to their guarantees (the “Guarantees”).  The Notes and the Guarantees
are herein collectively referred to as the “Securities,” and the Exchange Notes
and the Exchange Guarantees are herein collectively referred to as the “Exchange
Securities.”

 

The Issuers and the Guarantors understand that the Initial Purchasers propose to
make an offering of the Securities on the terms and in the manner set forth
herein and in the Pricing Disclosure Package (as defined below) and agree that
the Initial Purchasers may resell, subject to the conditions set forth herein,
all or a portion of the Securities to purchasers (the “Subsequent Purchasers”)
on the terms set forth in the Pricing Disclosure Package (the first time when
sales of the Securities are made is referred to herein as the “Time of Sale”). 
The Securities are to be offered and sold to or through the Initial Purchasers
without being registered with the Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended
(the “Securities Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder), in reliance upon
exemptions therefrom.  Pursuant to the terms of the Securities and the
Indenture, investors who acquire Securities shall be deemed to have agreed that
Securities may only be resold or otherwise transferred, after the date hereof,
if such Securities are registered for sale under the Securities Act or if an
exemption from the registration requirements of the Securities Act is available
(including the exemptions afforded by Rule 144A under the Securities Act
(“Rule 144A”) and Regulation S under the Securities Act (“Regulation S”)).

 

In connection with the sale of the Securities, the Company has prepared and
delivered to each Initial Purchaser copies of a Preliminary Offering Memorandum
dated June 16, 2008 (the “Preliminary Offering Memorandum”), and has prepared
and delivered to each Initial Purchaser copies of a Pricing Supplement dated
June 24, 2008, substantially in the form of Exhibit A (the “Pricing
Supplement”), describing the terms of the Securities, each for use by the
Initial Purchasers in connection with its solicitation of offers to purchase the
Securities.  The Preliminary Offering Memorandum, as supplemented by the Pricing
Supplement, is herein referred to as the “Pricing Disclosure Package.”  Promptly
after this Agreement is executed and delivered, and in any event not later than
the second business day following the date hereof, the Company will prepare and
deliver to each Initial Purchaser a final offering memorandum, dated as of the
date hereof (the “Offering Memorandum”).

 

All references herein to the terms “Pricing Disclosure Package” and “Offering
Memorandum” shall be deemed to mean and include all information filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act,” which term, as
used herein, includes

 

2

--------------------------------------------------------------------------------


 

the rules and regulations of the Commission promulgated thereunder) prior to the
Time of Sale and incorporated by reference in the Pricing Disclosure Package
(including the Preliminary Offering Memorandum) or the Offering Memorandum (as
the case may be), and all references herein to the terms “amend,” “amendment” or
“supplement” with respect to the Offering Memorandum shall be deemed to mean and
include all information filed under the Exchange Act after the Time of Sale and
incorporated by reference in the Offering Memorandum.

 


1.     REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE ISSUERS AND THE
GUARANTORS.  EACH OF THE ISSUERS AND EACH OF THE GUARANTORS, JOINTLY AND
SEVERALLY, REPRESENT, WARRANT AND AGREE THAT:


 

(a)           None of the Issuers or the Guarantors, nor any person acting on
its or their behalf has, directly or indirectly, made offers or sales of any
security, or solicited offers to buy any security, under circumstances that
would require the registration of the Securities under the Securities Act.

 

(b)           None of the Issuers or Guarantors, nor any person acting on its or
their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Rule 502(c) under the Securities Act) in
connection with any offer or sale of the Securities in the United States.

 

(c)           The Securities satisfy the eligibility requirements of
Rule 144A(d)(3) under the Securities Act.

 

(d)           None of the Issuers or Guarantors, nor any person acting on its or
their behalf, has engaged in any directed selling efforts with respect to the
Securities, and each of them has complied with the offering restrictions
requirement of Regulation S.  Terms used in this paragraph have the meanings
given to them by Regulation S.

 

(e)           None of the Issuers or Guarantors has paid or agreed to pay to any
person any compensation for soliciting another to purchase any Securities
(except as contemplated by this Agreement).

 

(f)            The documents incorporated by reference in the Pricing Disclosure
Package or the Offering Memorandum conformed, and any further documents so
incorporated will conform, when filed with the Commission, in all material
respects to the requirements of the Exchange Act or the Securities Act, as
applicable, and the rules and regulations of the Commission thereunder.

 

(g)           The documents incorporated by reference in the Pricing Disclosure
Package or the Offering Memorandum did not, and any further documents filed and
incorporated by reference therein will not, when filed with the Commission,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

(h)           The Offering Memorandum will not, as of its date and on the
Closing Date, contain an untrue statement of a material fact or omit to state a
material fact

 

3

--------------------------------------------------------------------------------


 

required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that no representation or warranty is made as to
information contained in or omitted from the Offering Memorandum in reliance
upon and in conformity with written information furnished to the Company through
the Representatives by or on behalf of any Initial Purchaser specifically for
inclusion therein, which information is specified in Section 8(e).

 

(i)            The Pricing Disclosure Package did not and will not, as of the
Time of Sale and on the Closing Date, contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that no representation or warranty is made as to
information contained in or omitted from the Pricing Disclosure Package in
reliance upon and in conformity with written information furnished to the
Company through the Representatives by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information is specified in
Section 8(e).

 

(j)            The Issuers and the Guarantors have not prepared, made, used,
authorized, approved or distributed and will not prepare, make, use, authorize,
approve or distribute any written communication that constitutes an offer to
sell or solicitation of an offer to buy the Securities (each such communication
by any of the Issuers, Guarantors or their respective agents and representatives
(other than a communication referred to in clauses (i) and (ii) below) an
“Additional Written Communication”) other than (i) the Pricing Disclosure
Package, (ii) the Offering Memorandum and (iii) any electronic road show or
other written communications, in each case used in accordance with
Section 5(a).  Each such Additional Written Communication, when taken together
with the Pricing Disclosure Package as of the Time of Sale, did not, and at the
Closing Date will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that the Issuers and the Guarantors make no representation or
warranty as to statements contained in or omitted from any such Additional
Written Communication in reliance upon and in conformity with written
information furnished to the Company through the Representatives by or on behalf
of any Initial Purchaser specifically for inclusion therein, which information
is specified in Section 8(e).

 

(k)           Each of the Company and its subsidiaries (as defined in
Section 18) listed on Schedule 3 to this Agreement, including each of the
Guarantors, has been duly organized, is validly existing and in good standing as
a corporation or other business entity under the laws of its jurisdiction of
organization and is duly qualified to do business and in good standing as a
foreign corporation or other business entity in each jurisdiction in which its
ownership or lease of property or the conduct of its businesses requires such
qualification, except where the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the condition (financial or otherwise), results of
operations, stockholders’ or members’ equity or business of the Company and its
subsidiaries, taken

 

4

--------------------------------------------------------------------------------


 

as a whole (a “Material Adverse Effect”).  Except as disclosed in the Pricing
Disclosure Package and the Offering Memorandum, each of the Company and its
subsidiaries has all power and authority necessary to own or hold its properties
and to conduct the businesses in which it is engaged.  The Company does not own
or control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed on Schedule 3 to this Agreement.  None of the
subsidiaries of the Company (other than Linn Energy Holdings, LLC) is a
“significant subsidiary” (as defined in Rule 405 under the Securities Act).

 

(l)            The Company has an authorized capitalization as set forth in each
of the Pricing Disclosure Package and the Offering Memorandum, and all of the
units representing limited liability company interests of the Company (“Units”)
have been duly authorized and validly issued in accordance with the certificate
of formation and limited liability company agreement of the Company, conform to
the description thereof contained in each of the Pricing Disclosure Package and
the Offering Memorandum and were issued in compliance with federal and state
securities laws and not in violation of any preemptive right, resale right,
right of first refusal or similar right.

 

(m)          The Company owns 100% of the limited liability company interests of
each of the subsidiaries listed on Schedule 3A to this Agreement.  Such limited
liability company interests have been duly authorized and validly issued in
accordance with the certificate of formation and limited liability company
agreement of each such limited liability company and are fully paid (to the
extent required under the applicable limited liability company’s certificate of
formation and limited liability company agreement) and nonassessable (except as
such nonassessability may be affected by Section 18-607 of the Delaware LLC Act
or Sections 18-2030 and 18-2031 of the Oklahoma Limited Liability Company Act,
as applicable); and the Company owns all such interests free and clear of all
liens, encumbrances, security interests, charges and other adverse claims (other
than contractual restrictions on transfer contained in the applicable
constituent documents), except for liens created under or pursuant to the Third
Amended and Restated Credit Agreement dated as of August 31, 2007 among the
Company, as Borrower, BNP Paribas, as Administrative Agent, and the Lenders and
agents party thereto, as amended (as amended or modified from time to time, the
“Bank Credit Facility”), the Second Lien Term Loan Agreement dated as of
January 31, 2008 among the Company as Borrower, BNP Paribas, as Administrative
Agent, and the lenders and agents party thereto, as amended (as amended or
modified from time to time, the “New Bank Credit Facility” and, collectively
with the Bank Credit Facility, the “Credit Facilities”), and other “Permitted
Liens” as defined in the Indenture.  The Company owns 100% of the outstanding
capital stock of the entities listed on Schedule 3B to this Agreement.  Such
capital stock has been duly authorized and validly issued in accordance with the
certificate of incorporation and bylaws of such corporations and is fully paid
and nonassessable; and the Company owns all such capital stock free and clear of
all liens, encumbrances, security interests, charges and other adverse claims
(other than contractual restrictions on transfer contained in the applicable
constituent documents), except for liens created under the Credit Facilities. 
The Company is the sole general partner of the entities listed on Schedule 3C to
this Agreement; such general partner interests have been duly authorized and
validly issued in accordance with the agreement of limited

 

5

--------------------------------------------------------------------------------


 

partnership of such entities and are fully paid (to the extent required under
the applicable limited partnership’s certificate of formation and limited
partnership agreement); and the Company owns such general partner interests free
and clear of all liens, encumbrances, security interests, equities, charges or
claims (other than contractual restrictions on transfer contained in the
applicable constituent documents), except for liens created under the Credit
Facilities.  The Company is the sole managing member and owns 33.3% of the
limited liability company interests of the entity listed on Schedule 3D to this
Agreement.  Such limited liability company interests have been duly authorized
and validly issued in accordance with the certificate of formation and limited
liability company agreement of such limited liability company and are fully paid
(to the extent required under the applicable limited liability company’s
certificate of formation and limited liability company agreement) and
nonassessable (except as such nonassessability may be affected by Sections 4-406
and 4-407 of the West Virginia Uniform Limited Liability Company Act); and the
Company owns all such interests free and clear of all liens, encumbrances,
security interests, charges and other adverse claims (other than contractual
restrictions on transfer contained in the applicable constituent documents),
except for liens created under the Credit Facilities.

 

(n)           Each of the Issuers and each of the Guarantors have full right,
power and authority to execute and deliver this Agreement, to perform their
respective obligations hereunder and to consummate the transactions contemplated
by this Agreement, the Registration Rights Agreement, the Pricing Disclosure
Package and the Offering Memorandum.  This Agreement and the transactions
contemplated by this Agreement, the Pricing Disclosure Package and the Offering
Memorandum have been duly and validly authorized by the Issuers and the
Guarantors.  This Agreement has been duly and validly executed and delivered by
the Issuers and the Guarantors.

 

(o)           The Registration Rights Agreement has been duly and validly
authorized by the Issuers and the Guarantors and, at the Closing Date, will have
been validly executed and delivered by each of the Issuers and the Guarantors,
and, assuming due authorization and execution by each of the Initial Purchasers
or other parties thereto, will constitute a legal, valid and binding agreement
enforceable against each of the Issuers and the Guarantors in accordance with
its terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
relating to or affecting creditors’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law). 
On the Closing Date, the Registration Rights Agreement will conform in all
material respects with the description thereof in the Pricing Disclosure Package
and the Offering Memorandum.

 

(p)           The Notes and the Guarantees have been duly and validly authorized
by each of the Issuers and each of the Guarantors for issuance and sale to the
Initial Purchasers pursuant to this Agreement and, when the Notes are issued and
authenticated and the Guarantees are executed in accordance with the terms of
the Indenture and delivered against payment therefor in accordance with the
terms hereof and thereof, will be the legal, valid and binding obligations of
the Issuers and each of the Guarantors, enforceable against them in accordance
with their terms and entitled to the benefits of the

 

6

--------------------------------------------------------------------------------


 

Indenture, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
relating to or affecting creditors’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law). 
On the Closing Date, the Notes and the Guarantees will conform in all material
respects with the descriptions thereof in the Pricing Disclosure Package and the
Offering Memorandum.

 

(q)           The Exchange Notes and the Exchange Guarantees have been duly
authorized by the Issuers and each of the Guarantors for issuance and sale and,
when the Notes are issued and authenticated by the Trustee and the Exchange
Guarantees are executed in the manner provided for in the Indenture, the
Registration Rights Agreement and the Exchange Offer, will have been validly
executed by the Issuers and each of the Guarantors and will be legal, valid and
binding obligations of the Issuers and each of the Guarantors entitled to the
benefits of the Indenture, enforceable against each of them in accordance with
their terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
relating to or affecting creditors’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law). 
On the Closing Date, the Exchange Notes and the Exchange Guarantees will conform
in all material respects with the descriptions thereof in the Pricing Disclosure
Package and the Offering Memorandum.

 

(r)            Each of the Issuers and each of the Guarantors have full right,
power and authority to execute and deliver the Indenture and to perform their
respective obligations thereunder.  The Indenture has been duly and validly
authorized by each of the Issuers and each of the Guarantors.  When the
Indenture is executed and delivered by each of the Issuers and each of the
Guarantors, assuming the due authorization, execution and delivery of the
Indenture by the Trustee, the Indenture will be a legal, valid and binding
agreement of the Issuers and the Guarantors, enforceable against the Issuers and
the Guarantors in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws relating to or affecting creditors’ rights
generally and except as enforceability may be subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).  On the Closing Date, the Indenture will conform in all
material respects to the description thereof in the Pricing Disclosure Package
and the Offering Memorandum.

 

(s)           The execution, delivery and performance of this Agreement, the
Registration Rights Agreement, the Indenture, the Notes, the Guarantees, the
Exchange Notes and the Exchange Guarantees by the Issuers and the Guarantors,
the consummation of the transactions contemplated hereby and thereby and the
application of the proceeds from the sale of the Notes as described under “Use
of Proceeds” in each of the Pricing Disclosure Package and the Offering
Memorandum will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, impose any lien, charge or encumbrance upon any
property or assets of the Company and its subsidiaries, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement, license

 

7

--------------------------------------------------------------------------------


 

or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject; (ii) result in any violation of the provisions of the limited liability
company agreement, charter or by-laws (or similar organizational documents) of
the Company or any of its subsidiaries; or (iii) result in any violation of any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Company or any of its subsidiaries or any of
their properties or assets, except (in the case of clauses (i) and (iii) above)
as could not reasonably be expected to have a Material Adverse Effect.

 

(t)            No consent, approval, authorization or order of, or filing or
registration with, any court or governmental agency or body having jurisdiction
over the Company or any Guarantor or any of their properties or assets is
required for the execution, delivery and performance of this Agreement, the
Registration Rights Agreement, the Indenture, the Notes, the Guarantees, the
Exchange Notes and the Exchange Guarantees by the Issuers and the Guarantors,
the consummation of the transactions contemplated hereby and thereby, and the
application of the proceeds from the sale of the Notes as described under “Use
of Proceeds” in each of the Pricing Disclosure Package and the Offering
Memorandum, except for (i) with respect to the Exchange Securities under the
Securities Act, the Trust Indenture Act and applicable state securities or “Blue
Sky” laws as contemplated by the Registration Rights Agreement, (ii) such
consents as may be required under the State securities or Blue Sky laws,
(iii) such consents that have been, or prior to the Closing Date will be,
obtained or (iv) as disclosed in the Pricing Disclosure Package.

 

(u)           Except as identified in the Pricing Disclosure Package or in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2007, there
are no contracts, agreements or understandings between any Issuer or any
Guarantor and any person granting such person the right to require any Issuer or
any Guarantor to file a registration statement under the Securities Act or to
require any Issuer or any Guarantor to include such securities in the securities
to be registered pursuant to the registration statement relating to the Exchange
Securities or in any securities being registered pursuant to any other
registration statement filed by any Issuer or any Guarantor under the Securities
Act in connection with the filing of the registration statement relating to the
Exchange Securities.

 

(v)           Except as described in the Pricing Disclosure Package, neither the
Company nor any of its subsidiaries has sustained, since the date of the latest
audited financial statements included in the Pricing Disclosure Package, any
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, and since such date, there has
not been any change in the members’ equity or long-term debt of the Company or
any Guarantor, taken as a whole, or any adverse change or development, in or
affecting the condition (financial or otherwise), results of operations,
members’ equity, business or prospects of the Company and its subsidiaries,
taken as a whole, in each case except as could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

8

--------------------------------------------------------------------------------


 

(w)          Since the date as of which information is given in the Pricing
Disclosure Package and except as may otherwise be described in the Pricing
Disclosure Package, the Issuers and the Guarantors have not (i) incurred any
material liability or obligation, direct or contingent, other than liabilities
and obligations that were incurred in the ordinary course of business, or
(ii) entered into any material transaction not in the ordinary course of
business.

 

(x)            The historical financial statements (including the related notes
and supporting schedules) included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum comply as to form in all material
respects with the requirements of Regulation S-X under the Securities Act and
present fairly in all material respects the financial condition, results of
operations and cash flows of the entities purported to be shown thereby at the
dates and for the periods indicated and, except as disclosed therein, have been
prepared in conformity with accounting principles generally accepted in the
United States applied on a consistent basis throughout the periods involved.

 

(y)           The pro forma financial statements included in the Pricing
Disclosure Package and the Offering Memorandum include assumptions that provide
a reasonable basis for presenting the significant effects directly attributable
to the transactions and events described therein, the related pro forma
adjustments give appropriate effect to those assumptions, and the pro forma
adjustments reflect the proper application of those adjustments to the
historical financial statement amounts in the pro forma financial statements
included or incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum.

 

(z)            KPMG LLP, who have certified certain financial statements of the
Company and its consolidated subsidiaries, whose report with respect to the
Company and its subsidiaries appears in the Pricing Disclosure Package and the
Offering Memorandum or is incorporated by reference therein and who have
delivered the initial letter referred to in Section 7(e) hereof, are an
independent registered public accounting firm as required by the Exchange Act,
the Securities Act, the Rules and Regulations and the Public Company Accounting
Oversight Board (“PCAOB”).  Hein & Associates, LLP, Deloitte & Touche LLP and
KPMG LLP, whose reports with respect to entities acquired by the Company or its
subsidiaries appear in the Pricing Disclosure Package or are incorporated by
reference therein and who have delivered the initial letters referred to in
Section 7(e) hereof, were independent public accountants as required by the
Exchange Act, the Securities Act, the Rules and Regulations and the PCAOB during
the periods covered by the financial statements on which they reported contained
or incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum.

 

(aa)         DeGolyer & McNaughton, who issued a report with respect to the
Company’s oil and natural gas reserves at December 31, 2007 and the oil and
natural gas reserves of Lamamco Drilling Company (“Lamamco”) as of February 1,
2008 who has delivered the letter referred to in Section 7(g) hereof, was, as of
the date of such report, and is, as of the date hereof, an independent petroleum
engineer with respect to the Company.

 

9

--------------------------------------------------------------------------------


 

(bb)         The information underlying the estimates of reserves of the Company
included in the Pricing Disclosure Package and the Offering Memorandum,
including, without limitation, production, costs of operation and development,
current prices for production, agreements relating to current and future
operations and sales of production, was true and correct in all material
respects on the dates such estimates were made and such information was supplied
and was prepared in accordance with customary industry practices; other than
normal production of the reserves, intervening market commodity price
fluctuations, fluctuations in demand for such products, adverse weather
conditions, unavailability or increased costs of rigs, equipment, supplies or
personnel, the timing of third party operations and other factors, in each case
as described in the Pricing Disclosure Package and the Offering Memorandum, the
Company is not aware of any facts or circumstances that would result in a
material adverse change in the aggregate net reserves, or the present value of
future net cash flows therefrom, as described in the Pricing Disclosure Package
and the Offering Memorandum; estimates of such reserves and present values as
described in the Pricing Disclosure Package and the Offering Memorandum comply
in all material respects with the applicable requirements of Regulation S-X and
Industry Guide 2 under the Securities Act.

 

(cc)         The pro forma reserve information included in the Pricing
Disclosure Package and the Offering Memorandum includes assumptions that provide
a reasonable basis for presenting the significant effects directly attributable
to the transactions and events described therein, the related pro forma
adjustments give appropriate effect to those assumptions, and the pro forma
adjustments reflect the proper application of those adjustments to the
historical reserve information of the Company included or incorporated by
reference in the Pricing Disclosure Package and the Offering Memorandum.

 

(dd)         The statistical and market-related data under the captions
“Summary,” “Business” and “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” included in the Pricing Disclosure Package
and the Offering Memorandum and the consolidated financial statements of the
Company and its subsidiaries included or incorporated by reference in the
Pricing Disclosure Package and the Offering Memorandum are based on or derived
from sources that the Company believes to be reliable and accurate in all
material respects.

 

(ee)         Neither the Company nor any of its subsidiaries is, and as of the
Closing Date, after giving effect to the offer and sale of the Notes and the
application of the proceeds therefrom as described under “Use of Proceeds” in
the Pricing Disclosure Package and the Offering Memorandum none of them will be,
an “investment company” within the meaning of such term under the Investment
Company Act of 1940, as amended (the “Investment Company Act”), and the
rules and regulations of the Commission thereunder.

 

(ff)           Except as described in the Pricing Disclosure Package, there are
no legal or governmental proceedings pending to which the Company or any of its
subsidiaries is a party or of which any property or assets of the Company or any
of its subsidiaries is the subject that could, in the aggregate, reasonably be
expected to have a Material Adverse

 

10

--------------------------------------------------------------------------------


 

Effect or a material adverse effect on the performance of this Agreement or the
consummation of any transaction contemplated by this Agreement or any other
material transaction contemplated by the Pricing Disclosure Package or the
Offering Memorandum; and to the Company’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or others.

 

(gg)         The Company’s Definitive Proxy Statement on Schedule 14A filed
April 21, 2008 describes all relationships, direct or indirect, between or among
any Issuer or any Guarantor, on the one hand, and the directors, officers,
unitholders, customers or suppliers of any Issuer or any Guarantor, on the other
hand, that would be required by the Securities Act to be described in a
registration statement on Form S-3; provided that, with respect to the Initial
Purchasers, such disclosure is supplemented by the information presented under
“Plan of Distribution” in the Preliminary Offering Memorandum.

 

(hh)         No labor disturbance by the employees of the Company or its
subsidiaries exists or, to the knowledge of the Company, is imminent that could
reasonably be expected to have a Material Adverse Effect.

 

(ii)           (i) Each “employee benefit plan” (within the meaning of
Section 3(3) of the Employee Retirement Security Act of 1974, as amended
(“ERISA”)) that is subject to Title IV of ERISA or Section 412 of the Code (as
defined below) (but not including a “multiemployer plan”, within the meaning of
Section 4001(c)(3) of ERISA) for which the Company or any member of its
“Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) may have any liability
(each a “Plan”), has been maintained in compliance in all material respects with
its terms and with the requirements of all applicable statutes, rules and
regulations including ERISA and the Code; (ii) with respect to each such Plan
(a) no “reportable event” (within the meaning of Section 4043(c) of ERISA) has
occurred or is reasonably expected to occur, (b) no “accumulated funding
deficiency” (within the meaning of Section 302 of ERISA or Section 412 of the
Code), whether or not waived, has occurred or is reasonably expected to occur,
(c) the fair market value of the assets under each Plan exceeds the present
value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan) and (d) neither the Company nor any member
of its Controlled Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the PBGC in the ordinary course and without default) in respect of
such Plan; and (iii) each plan that is intended to be qualified under
Section 401(a) of the Code is so qualified and nothing has occurred, whether by
action or by failure to act, which would reasonably be expected to cause the
loss of such qualification, except where failure to be so qualified would not be
reasonably likely to result in a Material Adverse Effect.  Neither the Company
nor any member of its Controlled Group has any withdrawal or other liability to
any “multiemployer plan”, within the meaning of Section 4001(c)(3) of ERISA,
except for a liability which either is not reasonably likely to result in a
Material Adverse Effect or which is indemnified against by a third party.

 

11

--------------------------------------------------------------------------------


 

(jj)           The Company and the Guarantors have filed all federal, state,
local and foreign income and franchise tax returns required to be filed through
the date hereof, subject to permitted extensions, and have paid or made
provision for the payment of all taxes due thereon, except (i) those taxes that
are not reasonably likely to result in a Material Adverse Effect, (ii) those
taxes, assessments or other charges that are being contested in good faith, if
such taxes, assessments, or other charges are adequately reserved for or
(iii) as described in the Pricing Disclosure Package and the Offering
Memorandum; and no tax deficiency has been determined adversely to the Company
or any of its subsidiaries, nor does the Company have any knowledge of any tax
deficiencies, in either case, that could, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(kk)         Neither the Company nor any Guarantor is in violation of its
charter or by-laws (or similar organizational documents); neither the Company or
any of its subsidiaries (i) is in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, license or other agreement
or instrument to which it is a party or by which it is bound or to which any of
its properties or assets is subject or (ii) is in violation of any statute or
any order, rule or regulation of any court or governmental agency or body having
jurisdiction over it or its property or assets or has failed to obtain any
license, permit, certificate, franchise or other governmental authorization or
permit necessary to the ownership of its property or to the conduct of its
business, except in the case of clauses (i) and (ii), to the extent any such
violation or default could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

 

(ll)           The Company is in compliance with the applicable provisions of
the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, except where failure to be in compliance would not
reasonably be expected to result in a Material Adverse Effect.

 

(mm)       The Company and its subsidiaries maintain a system of internal
accounting controls and other controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accounting for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

 

(nn)         The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the Exchange Act), which (i) are
designed to ensure that material information relating to the Company, including
its subsidiaries, is made known to the principal executive officer and the
principal financial officer of the Company by others within the Company,
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared, and (ii) as of the

 

12

--------------------------------------------------------------------------------


 

evaluation date with respect to the most recent report requiring certification
under Rule 13a-14 under the Exchange Act filed with the Commission, such
disclosure controls and procedures were effective in all material respects to
perform the functions for which they were established.

 

(oo)         The Company and the Guarantors have such permits, licenses,
patents, franchises, certificates of need and other approvals or authorizations
of governmental or regulatory authorities (“Permits”) as are necessary under
applicable law to own their properties and conduct their businesses in the
manner described in the Pricing Disclosure Package and the Offering Memorandum,
subject to such qualifications as may be set forth in the Pricing Disclosure
Package and the Offering Memorandum and except for any of the foregoing that
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect; each of the Company and the Guarantors has fulfilled and performed all
of its obligations with respect to the Permits, and no event has occurred that
allows, or after notice or lapse of time would allow, revocation or termination
thereof or results in any other impairment of the rights of the holder or any
such Permits, except for any of the foregoing that could not reasonably be
expected to have a Material Adverse Effect.

 

(pp)         Except as described in the Pricing Disclosure Package and the
Offering Memorandum and except as would not in the aggregate reasonably be
expected to have a Material Adverse Effect, (i) neither the Company nor any of
the Guarantors has received any notice that has not been resolved alleging that
it is in violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, pertaining to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations pertaining to the release or threatened release
of chemicals,  pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products, asbestos-containing materials or
mold (collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (ii) the Company and
the Guarantors have all permits, authorizations and approvals required under any
applicable Environmental Laws and are each in compliance with their
requirements, (iii) there are no pending or, to the knowledge of the Company,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings under any Environmental Law against the Company or
any of the Guarantors, and (iv) to the knowledge of the Company, there are no
events or circumstances that would reasonably be expected to form the basis of
an order for clean-up or remediation, or an action, suit or proceeding by any
private party or governmental body or agency, against or affecting the Company
or any of the Guarantors pertaining to Hazardous Materials or under any
Environmental Laws.

 

(qq)         The Issuers and the Guarantors have not taken and will not take,
directly or indirectly, any action designed to or that has constituted or that
could reasonably be

 

13

--------------------------------------------------------------------------------


 

expected to cause or result in the stabilization or manipulation of the price of
any security of the Company or the Guarantors to facilitate the sale or resale
of the Notes or Guarantees.

 

(rr)           The Company and the Guarantors have good and marketable title to
all real property and to all personal property described in the Pricing
Disclosure Package and the Offering Memorandum as being owned by them and valid,
legal and defensible title to the interests in oil and gas properties underlying
the estimates of the Company’s proved reserves described in the Pricing
Disclosure Package, in each case free and clear of all liens, encumbrances and
defects except (i) such as are described in the Pricing Disclosure Package and
the Offering Memorandum, (ii) such as arise in connection with the Credit
Facilities, (iii) such as do not (individually or in the aggregate) materially
interfere with the use made or proposed to be made of such property by the
Company and the Guarantors or (iv) such as are not (individually or in the
aggregate) reasonably likely to result in a Material Adverse Effect; any real
property and buildings held under lease or sublease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as (i) do not materially interfere with, the use made and
proposed to be made of such property and buildings by the Company and its
subsidiaries or (ii) are not (individually or in the aggregate) reasonably
likely to result in a Material Adverse Effect; and the working interests derived
from oil, gas and mineral leases or mineral interests which constitute a portion
of the real property held or leased by the Company and its subsidiaries reflect
in all material respects the right of the Company and its subsidiaries to
explore, develop or produce hydrocarbons from such real property, and the care
taken by the Company and its subsidiaries with respect to acquiring or otherwise
procuring such leases or mineral interests was generally consistent with
standard industry practices in the areas in which the Company and its
subsidiaries operate for acquiring or procuring leases and interests therein to
explore, develop or produce hydrocarbons.

 

(ss)         The Company and the Guarantors carry, or are covered by, insurance
in such amounts and covering such risks as the Company reasonably considers
adequate for the conduct of their business and the value of their properties and
as is reasonably customary for companies engaged in similar businesses in
similar industries; and none of the Company or any Guarantor has received notice
that cancellation of any insurance is pending or effective.

 

(tt)           No Restricted Subsidiary (as defined in the Indenture) of the
Company is currently prohibited, directly or indirectly, from paying any
dividends to the Company, from making any other distribution on such Restricted
Subsidiary’s capital stock, from repaying to the Company any loan or advances to
such Restricted Subsidiary from the Company or from transferring any of such
Restricted Subsidiary’s property or assets to the Company or any other
Restricted Subsidiary of the Company, except as described in or contemplated by
the Credit Facilities, the Pricing Disclosure Package and the Offering
Memorandum.

 

(uu)         Immediately after Linn Energy Holdings, LLC has entered into the
Guarantee to which it is a party, (i) the fair value of the assets of such
Guarantor will

 

14

--------------------------------------------------------------------------------


 

exceed the debts and liabilities, subordinated, contingent or otherwise, of such
Guarantor, (ii) the present fair saleable value of the property of such
Guarantor will be greater than the amount that will be required to pay the
probable liabilities of such Guarantor on its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities,
subordinated, contingent or otherwise, become absolute and matured, (iii) such
Guarantor will be able to pay its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, and (iv) such Guarantor will not have an unreasonably small capital
with which to conduct the business in which it is engaged as such business is
conducted and is proposed to be conducted following the Closing Date.

 

(vv)         None of the transactions contemplated by this Agreement (including
without limitation, the use of the proceeds from the sale of the Notes), will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U and X of the Board of Governors of the Federal Reserve System.

 

(ww)       There are no legal or governmental proceedings pending or, to the
knowledge of the Company, threatened against any of the Company or any of its
subsidiaries, or to which any of the Company or any of its subsidiaries is a
party, or to which any of their respective properties is subject, that would be
required by the Securities Act to be described in a registration statement on
Form S-3 that are not so described in the Pricing Disclosure Package and the
Offering Memorandum; and there are no agreements, contracts, indentures, leases
or other instruments that would be required to be described in a registration
statement on Form S-3 that have not been so described in the Pricing Disclosure
Package and the Offering Memorandum or the documents incorporated by reference
therein.

 

Any certificate signed by any officer of the Issuers or the Guarantors, as the
case may be, and delivered to the Representatives or counsel for the Initial
Purchasers in connection with the offering of the Notes shall be deemed a
representation and warranty by the Issuers and the Guarantors, jointly and
severally, as to matters covered thereby (and is subject to the limitations
therein, if any), to each Initial Purchaser.

 


2.     PURCHASE OF THE SECURITIES BY THE INITIAL PURCHASERS.  ON THE BASIS OF
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN, AND SUBJECT TO THE TERMS AND
CONDITIONS OF, THIS AGREEMENT, THE ISSUERS AGREE TO SELL THE SECURITIES TO THE
SEVERAL INITIAL PURCHASERS, AND EACH OF THE INITIAL PURCHASERS, SEVERALLY AND
NOT JOINTLY, AGREES TO PURCHASE FROM THE ISSUERS, THE AGGREGATE PRINCIPAL AMOUNT
OF THE SECURITIES SET FORTH OPPOSITE THE RESPECTIVE NAMES OF THE INITIAL
PURCHASERS ON SCHEDULE 1 HERETO, AT A PURCHASE PRICE EQUAL TO 95.184% OF THE
PRINCIPAL AMOUNT THEREOF.  THE ISSUERS SHALL NOT BE OBLIGATED TO DELIVER ANY OF
THE SECURITIES EXCEPT UPON PAYMENT FOR ALL THE SECURITIES TO BE PURCHASED ON THE
CLOSING DATE AS PROVIDED HEREIN.


 


3.     DELIVERY OF AND PAYMENT FOR THE NOTES.


 

(a)           Delivery of and payment for the Notes shall be made at the offices
of Akin Gump Strauss Hauer & Feld LLP, 1111 Louisiana Street, Houston, Texas
77002, at 10:00

 

15

--------------------------------------------------------------------------------


 

A.M., New York City time, on the third full business day following the date of
this Agreement or at such other date or place as shall be determined by
agreement between the Representatives and the Company (the “Closing Date”).

 

(b)           Delivery of the Notes will be made to the Representatives by or on
behalf of the Issuers against payment of the purchase price therefor by wire
transfer of immediately available funds.  Delivery of the Notes will be made
through the facilities of The Depository Trust Company (“DTC”) unless the
Representatives will otherwise instruct.  Delivery of the Notes at the time and
place specified in this Agreement is a further condition to the obligations of
each Initial Purchaser.

 


4.     OFFERING BY INITIAL PURCHASERS.  EACH INITIAL PURCHASER, SEVERALLY AND
NOT JOINTLY, REPRESENTS AND WARRANTS TO AND AGREES WITH THE COMPANY THAT:


 


(A)           IT HAS NOT OFFERED OR SOLD, AND WILL NOT OFFER OR SELL, ANY
SECURITIES, EXCEPT (I) WITHIN THE UNITED STATES, TO THOSE PERSONS IT REASONABLY
BELIEVES TO BE “QUALIFIED INSTITUTIONAL BUYERS” WITHIN THE MEANING OF RULE 144A
UNDER THE SECURITIES ACT (A “QUALIFIED INSTITUTIONAL BUYER”) AND THAT, IN
CONNECTION WITH EACH SUCH SALE, IT HAS TAKEN OR WILL TAKE REASONABLE STEPS TO
ENSURE THAT THE PURCHASER OF SUCH SECURITIES IS AWARE THAT SUCH SALE IS BEING
MADE IN RELIANCE ON RULE 144A OR (II) IN ACCORDANCE WITH THE RESTRICTIONS SET
FORTH IN SCHEDULE 4 ATTACHED HERETO.


 


(B)           IT IS A QUALIFIED INSTITUTIONAL BUYER.


 


5.     FURTHER AGREEMENTS OF THE ISSUERS, THE GUARANTORS.  EACH OF THE ISSUERS
AND THE GUARANTORS AGREES:


 


(A)           UNTIL THE LATER OF (X) THE COMPLETION OF THE PLACEMENT OF THE
SECURITIES BY THE INITIAL PURCHASERS WITH THE SUBSEQUENT PURCHASERS AND (Y) THE
CLOSING DATE, PRIOR TO AMENDING OR SUPPLEMENTING THE OFFERING MEMORANDUM, TO
FURNISH TO THE INITIAL PURCHASERS FOR REVIEW A COPY OF EACH SUCH PROPOSED
AMENDMENT OR SUPPLEMENT, AND THE COMPANY SHALL NOT USE ANY SUCH PROPOSED
AMENDMENT OR SUPPLEMENT TO WHICH THE REPRESENTATIVES REASONABLY OBJECT (FOR THE
AVOIDANCE OF DOUBT, THIS PROVISION SHALL NOT APPLY TO ANY PERIODIC REPORT
REQUIRED TO BE FILED BY THE COMPANY UNDER THE EXCHANGE ACT WITH RESPECT TO
MATTERS UNRELATED TO THE SECURITIES).  BEFORE MAKING, PREPARING, USING,
AUTHORIZING, APPROVING OR DISTRIBUTING ANY ADDITIONAL WRITTEN COMMUNICATION, THE
COMPANY WILL FURNISH TO THE INITIAL PURCHASERS A COPY OF SUCH WRITTEN
COMMUNICATION FOR REVIEW AND WILL NOT MAKE, PREPARE, USE, AUTHORIZE, APPROVE OR
DISTRIBUTE ANY SUCH WRITTEN COMMUNICATION TO WHICH THE REPRESENTATIVES
REASONABLY OBJECT, UNLESS REQUIRED BY LAW.  ANY SUCH ADDITIONAL WRITTEN
COMMUNICATION IN ADDITION TO THE ROAD SHOW SLIDES RELATING TO THE OFFERING OF
THE SECURITIES AND MADE AVAILABLE ON WWW.NETROADSHOW.COM BETWEEN JUNE 16, 2008
AND JUNE 24, 2008, THE USE OF WHICH HAS BEEN CONSENTED TO BY THE REPRESENTATIVES
AT OR PRIOR TO THE DATE HEREOF, IS LISTED ON SCHEDULE 5 ATTACHED HERETO.


 


(B)           TO ADVISE THE INITIAL PURCHASERS PROMPTLY (I) OF THE ISSUANCE BY
ANY GOVERNMENTAL OR REGULATORY AUTHORITY OF ANY ORDER PREVENTING OR SUSPENDING
THE USE OF THE PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM OR THE
INITIATION OR THREATENING

 

16

--------------------------------------------------------------------------------



 


OF ANY PROCEEDING FOR THAT PURPOSE; (II) OF THE OCCURRENCE OF ANY EVENT AT ANY
TIME PRIOR TO THE COMPLETION OF THE INITIAL OFFERING OF THE SECURITIES AS A
RESULT OF WHICH THE PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM, AS
THEN AMENDED OR SUPPLEMENTED, WOULD INCLUDE ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING; AND (III) OF THE RECEIPT BY ANY OF THE ISSUERS OR GUARANTORS OF ANY
NOTICE WITH RESPECT TO ANY SUSPENSION OF THE QUALIFICATION OF THE SECURITIES FOR
OFFER AND SALE IN ANY JURISDICTION OR THE INITIATION OR THREATENING OF ANY
PROCEEDING FOR SUCH PURPOSE; AND THE ISSUERS AND GUARANTORS WILL USE THEIR
RESPECTIVE REASONABLE BEST EFFORTS TO PREVENT THE ISSUANCE OF ANY SUCH ORDER
PREVENTING OR SUSPENDING THE USE OF THE PRICING DISCLOSURE PACKAGE OR THE
OFFERING MEMORANDUM OR SUSPENDING ANY SUCH QUALIFICATION OF THE SECURITIES AND,
IF ANY SUCH ORDER IS ISSUED, WILL USE THEIR RESPECTIVE REASONABLE BEST EFFORTS
TO OBTAIN AS SOON AS POSSIBLE THE WITHDRAWAL THEREOF.


 


(C)           IF, PRIOR TO THE COMPLETION OF THE PLACEMENT OF THE SECURITIES BY
THE INITIAL PURCHASERS WITH THE SUBSEQUENT PURCHASERS, ANY EVENT SHALL OCCUR OR
CONDITION EXIST AS A RESULT OF WHICH, IN THE JUDGMENT OF ANY OF THE ISSUERS OR
IN THE OPINION OF COUNSEL FOR THE INITIAL PURCHASERS, IT IS NECESSARY TO AMEND
OR SUPPLEMENT THE OFFERING MEMORANDUM IN ORDER TO MAKE THE STATEMENTS THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT MISLEADING OR
IT IS OTHERWISE NECESSARY TO AMEND OR SUPPLEMENT THE OFFERING MEMORANDUM TO
COMPLY WITH LAW, TO PROMPTLY (I) NOTIFY THE INITIAL PURCHASERS OF ANY SUCH
EVENT, IF APPLICABLE, (II) SUBJECT TO SECTION 5(A) ABOVE, PREPARE AN AMENDMENT
OR SUPPLEMENT THAT CORRECTS ANY SUCH STATEMENT OR OMISSION OR EFFECTS SUCH
COMPLIANCE WITH LAW AND (III) SUPPLY A REASONABLE NUMBER OF COPIES OF ANY SUCH
AMENDED OR SUPPLEMENTED OFFERING MEMORANDUM TO THE INITIAL PURCHASERS AND
COUNSEL FOR THE INITIAL PURCHASERS WITHOUT CHARGE.


 


(D)           TO FURNISH THE INITIAL PURCHASERS, WITHOUT CHARGE, AS MANY COPIES
OF THE PRICING DISCLOSURE PACKAGE, THE OFFERING MEMORANDUM, ANY AMENDMENTS AND
SUPPLEMENTS THERETO AND ANY DOCUMENTS INCORPORATED BY REFERENCE THEREIN AS THEY
SHALL HAVE REASONABLY REQUESTED.


 


(E)           TO COOPERATE WITH THE INITIAL PURCHASERS AND COUNSEL FOR THE
INITIAL PURCHASERS TO QUALIFY OR REGISTER (OR TO OBTAIN EXEMPTIONS FROM
QUALIFYING OR REGISTERING) ALL OR ANY PART OF THE SECURITIES FOR OFFER AND SALE
UNDER THE SECURITIES LAWS OF THE SEVERAL STATES OF THE UNITED STATES AND ANY
OTHER JURISDICTIONS REASONABLY DESIGNATED BY THE INITIAL PURCHASERS, SHALL
COMPLY WITH SUCH LAWS AND SHALL CONTINUE SUCH QUALIFICATIONS, REGISTRATIONS AND
EXEMPTIONS IN EFFECT FOR SO LONG AS REQUIRED FOR THE DISTRIBUTION OF THE
SECURITIES; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO QUALIFY
AS A FOREIGN LIMITED LIABILITY COMPANY OR TO TAKE ANY OTHER ACTION THAT WOULD
SUBJECT IT TO GENERAL SERVICE OF PROCESS IN ANY JURISDICTION (EXCEPT SERVICE OF
PROCESS WITH RESPECT TO THE OFFERING AND SALE OF THE SECURITIES) WHERE IT IS NOT
PRESENTLY QUALIFIED OR WHERE IT WOULD BE SUBJECT TO TAXATION AS A FOREIGN
LIMITED LIABILITY COMPANY.  THE COMPANY WILL ADVISE THE INITIAL PURCHASERS
PROMPTLY OF THE SUSPENSION OF THE QUALIFICATION OR REGISTRATION OF (OR ANY SUCH
EXEMPTION RELATING TO) THE SECURITIES FOR OFFERING, SALE OR TRADING IN ANY
JURISDICTION OR ANY INITIATION OR THREAT OF ANY PROCEEDING FOR ANY SUCH PURPOSE,
AND IN THE EVENT OF THE ISSUANCE OF ANY ORDER SUSPENDING SUCH QUALIFICATION,

 

17

--------------------------------------------------------------------------------



 


REGISTRATION OR EXEMPTION, EACH OF THE ISSUERS AND THE GUARANTORS SHALL USE ITS
REASONABLE BEST EFFORTS TO OBTAIN THE WITHDRAWAL THEREOF AT THE EARLIEST
POSSIBLE MOMENT.


 


(F)            PROMPTLY FROM TIME TO TIME TO TAKE SUCH ACTION AS THE
REPRESENTATIVES MAY REASONABLY REQUEST TO QUALIFY THE NOTES AND GUARANTEES FOR
OFFERING AND SALE UNDER THE SECURITIES LAWS OF SUCH JURISDICTIONS AS THE
REPRESENTATIVES MAY REASONABLY REQUEST AND TO COMPLY WITH SUCH LAWS SO AS TO
PERMIT THE CONTINUANCE OF SALES AND DEALINGS THEREIN IN SUCH JURISDICTIONS FOR
AS LONG AS MAY BE NECESSARY TO COMPLETE THE DISTRIBUTION OF THE NOTES; PROVIDED
THAT IN CONNECTION THEREWITH THE ISSUERS AND THE GUARANTORS SHALL NOT BE
REQUIRED TO (I) QUALIFY AS A FOREIGN CORPORATION IN ANY JURISDICTION IN WHICH IT
WOULD NOT OTHERWISE BE REQUIRED TO SO QUALIFY, (II) FILE A GENERAL CONSENT TO
SERVICE OF PROCESS IN ANY SUCH JURISDICTION OR (III) SUBJECT ITSELF TO TAXATION
IN ANY JURISDICTION IN WHICH IT WOULD NOT OTHERWISE BE SUBJECT.


 


(G)           DURING THE PERIOD OF 60 DAYS FROM THE DATE HEREOF, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE LEHMAN BROTHERS INC., ON BEHALF OF THE INITIAL
PURCHASERS, NOT TO DIRECTLY OR INDIRECTLY, ISSUE, OFFER, SELL, AGREE TO ISSUE,
OFFER OR SELL, SOLICIT OFFERS TO PURCHASE, PLEDGE OR OTHERWISE DISPOSE OF (OR
ENTER INTO ANY TRANSACTION OR DUTIES WHICH IS DESIGNED TO, OR COULD BE EXPECTED
TO, RESULT IN THE DISPOSITION BY ANY PERSON AT ANY TIME IN THE FUTURE) ANY DEBT
SECURITIES OF THE COMPANY OR ANY SUBSIDIARY WITH TERMS SUBSTANTIALLY SIMILAR
(INCLUDING HAVING EQUAL RANK) TO THE NOTES (OTHER THAN THE NOTES).


 


(H)           TO APPLY THE NET PROCEEDS FROM THE SALE OF THE NOTES AS SET FORTH
IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM.


 


(I)            TO USE ITS REASONABLE EFFORTS IN COOPERATION WITH THE INITIAL
PURCHASERS TO PERMIT THE NOTES TO BE ELIGIBLE FOR CLEARANCE AND SETTLEMENT
THROUGH THE FACILITIES OF THE DEPOSITARY.


 


(J)            TO NOT, AND TO USE ITS REASONABLE BEST EFFORTS TO CAUSE ITS
AFFILIATES NOT TO, TAKE, DIRECTLY OR INDIRECTLY, ANY ACTION WHICH IS DESIGNED TO
OR WHICH CONSTITUTES OR WHICH MIGHT REASONABLY BE EXPECTED TO CAUSE OR RESULT IN
THE STABILIZATION OR MANIPULATION OF THE PRICE OF ANY SECURITY OF THE ISSUERS OR
THE GUARANTORS TO FACILITATE THE SALE OR RESALE OF THE NOTES OR GUARANTEES AND
NEITHER THE ISSUERS, THE GUARANTORS NOR ANY OF ITS AFFILIATED PURCHASERS (AS
DEFINED IN RULE 100 OF REGULATION M UNDER THE EXCHANGE ACT) WILL TAKE ANY ACTION
PROHIBITED BY REGULATION M UNDER THE EXCHANGE ACT.


 


(K)           TO USE ITS COMMERCIALLY REASONABLE EFFORTS TO DO AND PERFORM ALL
THINGS REQUIRED TO BE DONE OR PERFORMED UNDER THIS AGREEMENT BY THE ISSUERS AND
THE GUARANTORS PRIOR TO THE CLOSING DATE TO SATISFY ALL CONDITIONS PRECEDENT TO
THE DELIVERY OF THE SECURITIES.


 


(L)            TO TAKE ALL REASONABLE ACTION NECESSARY TO ENABLE STANDARD &
POOR’S CORPORATION AND MOODY’S INVESTORS SERVICE, INC. TO PROVIDE THEIR
RESPECTIVE CREDIT RATINGS ON THE COMPANY’S OUTSTANDING SENIOR DEBT, INCLUDING
FOR THIS PURPOSE, THE ISSUANCE OF THE SECURITIES AND THE EXCHANGE SECURITIES.

 

18

--------------------------------------------------------------------------------



 


(M)          TO NOT, AND TO USE ITS REASONABLE BEST EFFORTS TO CAUSE ITS
AFFILIATES NOT TO, MAKE ANY OFFER OR SALE OF SECURITIES OF THE COMPANY OF ANY
CLASS IF, AS A RESULT OF THE DOCTRINE OF “INTEGRATION” REFERRED TO IN RULE 502
UNDER THE SECURITIES ACT, SUCH OFFER OR SALE WOULD RENDER INVALID (FOR THE
PURPOSE OF (I) THE SALE OF THE SECURITIES BY THE COMPANY TO THE INITIAL
PURCHASERS, (II) THE RESALE OF THE SECURITIES BY THE INITIAL PURCHASERS TO
SUBSEQUENT PURCHASERS OR (III) THE RESALE OF THE SECURITIES BY SUCH SUBSEQUENT
PURCHASERS TO OTHERS) THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY SECTION 4(2) THEREOF OR BY RULE 144A OR BY REGULATION
S OR OTHERWISE.


 


(N)           TO CAUSE EACH CERTIFICATE FOR A NOTE TO BEAR THE LEGEND CONTAINED
IN “NOTICE TO INVESTORS” IN THE OFFERING MEMORANDUM FOR THE TIME PERIOD AND UPON
THE OTHER TERMS STATED IN THE OFFERING MEMORANDUM, BUT NOT FOR LONGER THAN 365
DAYS FROM THE CLOSING DATE.


 


(O)           TO USE ITS REASONABLE BEST EFFORTS TO CAUSE THE NOTES TO BE
ELIGIBLE FOR THE PORTAL MARKET.


 


(P)           DURING THE ONE-YEAR PERIOD AFTER THE CLOSING DATE, TO NOT, AND TO
NOT PERMIT ANY OF ITS “AFFILIATES” (AS DEFINED IN RULE 144 UNDER THE SECURITIES
ACT) TO, RESELL ANY OF THE NOTES THAT CONSTITUTE “RESTRICTED SECURITIES” UNDER
RULE 144 THAT HAVE BEEN REACQUIRED BY ANY OF THEM.


 


6.     EXPENSES.  THE ISSUERS AND THE GUARANTORS JOINTLY AND SEVERALLY, AGREE,
WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE CONSUMMATED
OR THIS AGREEMENT IS TERMINATED, TO PAY ALL COSTS, EXPENSES, FEES AND TAXES
INCIDENT TO AND IN CONNECTION WITH (A) THE PREPARATION AND PRINTING OF
CERTIFICATES FOR THE NOTES; (B) THE PREPARATION AND PRINTING OF THE OFFERING
MEMORANDUM AND THE PRICING DISCLOSURE PACKAGE AND ANY AMENDMENT OR SUPPLEMENT
THERETO, THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT, THE INDENTURE, THE
DTC AGREEMENT, THE SECURITIES AND THE EXCHANGE SECURITIES; (C) THE DISTRIBUTION
OF THE OFFERING MEMORANDUM AND THE PRICING DISCLOSURE PACKAGE AND ANY AMENDMENT
OR SUPPLEMENT THERETO, OR ANY DOCUMENT INCORPORATED BY REFERENCE THEREIN, ALL AS
PROVIDED IN THIS AGREEMENT; (D) THE QUALIFICATION OF THE NOTES AND GUARANTEES
UNDER THE SECURITIES LAWS OF THE SEVERAL JURISDICTIONS AS PROVIDED IN
SECTION 5(G) (INCLUDING RELATED REASONABLE AND DOCUMENTED FEES AND EXPENSES OF
COUNSEL TO THE INITIAL PURCHASERS); (E) THE TRUSTEE, ANY AGENT OF THE TRUSTEE,
THE COUNSEL FOR THE TRUSTEE IN CONNECTION WITH THE INDENTURE, THE SECURITIES AND
THE EXCHANGE SECURITIES; (F) THE APPROVAL OF THE NOTES BY DTC FOR “BOOK-ENTRY”
TRANSFER; (G)  THE RATING OF THE SECURITIES OR THE EXCHANGE SECURITIES AND THE
LISTING OF THE SECURITIES WITH THE PORTAL MARKET; (H) INVESTOR PRESENTATIONS ON
ANY “ROAD SHOW” UNDERTAKEN IN CONNECTION WITH THE MARKETING OF THE OFFERING OF
THE NOTES, INCLUDING, WITHOUT LIMITATION, EXPENSES ASSOCIATED WITH THE
PRODUCTION OF ROAD SHOW SLIDES AND GRAPHICS, FEES AND EXPENSES OF ANY
CONSULTANTS ENGAGED IN CONNECTION WITH THE ROAD SHOW PRESENTATIONS WITH THE
PRIOR APPROVAL OF THE COMPANY, TRAVEL AND LODGING EXPENSES OF THE
REPRESENTATIVES AND OFFICERS OF THE COMPANY AND ANY SUCH CONSULTANTS AND
ONE-HALF THE COST OF ANY AIRCRAFT CHARTERED IN CONNECTION WITH THE ROAD SHOW;
(I) THE PREPARATION, PRINTING AND DISTRIBUTION OF ONE OR MORE VERSIONS OF THE
PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM FOR DISTRIBUTION IN
CANADA, OFTEN IN THE FORM OF A CANADIAN “WRAPPER” (INCLUDING THE PREPARATION OF
ANY RELATED CANADIAN BLUE SKY MEMORANDUM AND THE RELATED REASONABLE FEES AND
EXPENSES OF CANADIAN COUNSEL TO THE INITIAL PURCHASERS); AND (J)  THE
PERFORMANCE OF THE

 

19

--------------------------------------------------------------------------------



 


OBLIGATIONS OF THE ISSUERS AND THE GUARANTORS UNDER THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT.  THE ISSUERS AND THE GUARANTORS SHALL NOT BE
REQUIRED TO PAY FOR ANY OF THE INITIAL PURCHASERS’ COSTS AND EXPENSES (OTHER
THAN AS SET FORTH ABOVE), INCLUDING, WITHOUT LIMITATION, (I) THE FEES AND
EXPENSES OF COUNSEL TO THE INITIAL PURCHASERS (OTHER THAN AS SET FORTH ABOVE),
(II) THE “ROADSHOW” EXPENSES OF THE INITIAL PURCHASERS AND (III) THE ADVERTISING
EXPENSES OF THE INITIAL PURCHASERS INCURRED IN CONNECTION WITH THE OFFERING OF
THE SECURITIES.


 


7.     CONDITIONS OF INITIAL PURCHASERS’ OBLIGATIONS.  THE RESPECTIVE
OBLIGATIONS OF THE INITIAL PURCHASERS HEREUNDER ARE SUBJECT TO THE ACCURACY,
WHEN MADE AND ON THE CLOSING DATE, OF THE REPRESENTATIONS AND WARRANTIES OF THE
ISSUERS AND THE GUARANTORS CONTAINED HEREIN, TO THE PERFORMANCE BY THE ISSUERS
AND THE GUARANTORS OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER, AND TO EACH OF THE
FOLLOWING ADDITIONAL TERMS AND CONDITIONS:


 

(a)           The Initial Purchasers shall not have discovered and disclosed to
the Company on or prior to the Closing Date that the Pricing Disclosure Package
or the Offering Memorandum or any amendment or supplement thereto contains an
untrue statement of a fact that, in the opinion of Baker Botts L.L.P., is
material or omits to state a fact that, in the opinion of such counsel, is
material and is necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 

(b)           All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Registration Rights
Agreement, the Indenture, the Securities, the Exchange Securities, the Offering
Memorandum and the Pricing Disclosure Package, and all other legal matters
relating to this Agreement, the Registration Rights Agreement, the Indenture,
the Securities, the Exchange Securities and the transactions contemplated hereby
and thereby shall be reasonably satisfactory in all material respects to counsel
for the Initial Purchasers, and the Company shall have furnished to such counsel
all documents and information that they may reasonably request to enable them to
pass upon such matters.

 

(c)           Akin Gump Strauss Hauer & Feld LLP shall have furnished to the
Representatives its written opinion, as counsel to the Issuers, addressed to the
Initial Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit B.  GableGotwals, shall have furnished to the Representatives its
written opinion, as special Oklahoma counsel to the Issuers, addressed to the
Initial Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit C.  Charlene Ripley, General Counsel of the Company, shall have
furnished to the Representatives her written opinion, addressed to the Initial
Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit D.

 

(d)           The Representatives shall have received from Baker Botts L.L.P.,
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date, with respect to the issuance and sale of the Securities, the Offering
Memorandum and the Pricing

 

20

--------------------------------------------------------------------------------


 

Disclosure Package and other related matters as the Representatives may
reasonably require, and the Issuers and the Guarantors shall have furnished to
such counsel such documents as they reasonably request for the purpose of
enabling them to pass upon such matters.

 

(e)           At the time of execution of this Agreement, the Representatives
shall have received from each of KPMG LLP, Hein & Associates LLP and Deloitte &
Touche LLP a letter, in form and substance satisfactory to the Representatives,
addressed to the Initial Purchasers and dated the date hereof (i) confirming
that they are independent public accountants within the meaning of the
Securities Act and are in compliance with the applicable requirements relating
to the qualification of accountants under Rule 2-01 of Regulation S-X of the
Commission, and (ii) stating, as of the date hereof (or, with respect to matters
involving changes or developments since the respective dates as of which
specified financial information is given in the Pricing Disclosure Package, as
of a date not more than three days prior to the date hereof), the conclusions
and findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings.

 

(f)            With respect to the letter of KPMG LLP referred to in the
preceding paragraph and delivered to the Representatives concurrently with the
execution of this Agreement (the “initial letter”), the Company shall have
furnished to the Representatives a letter (the “bring-down letter”) of such
accountants, addressed to the Initial Purchasers and dated the Closing Date
(i) confirming that they are independent public accountants within the meaning
of the Securities Act and are in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
of the Commission, (ii) stating, as of the date of the bring-down letter (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Offering
Memorandum, as of a date not more than three days prior to the date of the
bring-down letter), the conclusions and findings of such firm with respect to
the financial information and other matters covered by the initial letter and
(iii) confirming in all material respects the conclusions and findings set forth
in the initial letter.

 

(g)           At the time of execution of this Agreement, the Representatives
shall have received from each of DeGolyer & McNaughton and Schlumberger Data and
Technology Corporation a letter, in form and substance reasonably satisfactory
to the Representatives, addressed to the Initial Purchasers and dated the date
hereof covering certain matters relating to information about the reserves of
the Company presented in the Pricing Disclosure Package.

 

(h)           Each Issuer and each Guarantor shall have furnished to the
Representatives a certificate, dated the Closing Date, of each Issuer’s and each
Guarantor’s Chief Executive Officer and its Chief Financial Officer (or, in the
case of any Guarantor that does not have officers holding such positions or
positions of similar authority, of the Chief Executive Officer and Chief
Financial Officer of the immediate or

 

21

--------------------------------------------------------------------------------


 

ultimate parent of such entity on behalf of such entity) stating that each of
them severally represents that:

 


(I)            THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE ISSUERS AND
THE GUARANTORS IN SECTION 1 ARE TRUE AND CORRECT ON AND AS OF THE CLOSING DATE,
AND THE COMPANY AND THE GUARANTORS HAVE COMPLIED WITH ALL OF THEIR RESPECTIVE
AGREEMENTS CONTAINED HEREIN IN ALL MATERIAL RESPECTS AND SATISFIED ALL THE
CONDITIONS ON THEIR PART TO BE PERFORMED OR SATISFIED HEREUNDER AT OR PRIOR TO
THE CLOSING DATE;


 


(II)           HE OR SHE HAS CAREFULLY EXAMINED THE OFFERING MEMORANDUM AND THE
PRICING DISCLOSURE PACKAGE, AND, IN HIS OR HER OPINION, (A) THE OFFERING
MEMORANDUM, AS OF ITS DATE AND ON THE CLOSING DATE, AND THE PRICING DISCLOSURE
PACKAGE, AS OF THE TIME OF SALE, DID NOT AND DO NOT CONTAIN ANY UNTRUE STATEMENT
OF A MATERIAL FACT AND DID NOT AND DO NOT OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, AND (B) SINCE THE DATE
OF SUCH DOCUMENTS, NO EVENT HAS OCCURRED THAT SHOULD HAVE BEEN SET FORTH IN A
SUPPLEMENT OR AMENDMENT TO THE OFFERING MEMORANDUM OR THE PRICING DISCLOSURE
PACKAGE THAT HAS NOT BEEN SO SET FORTH; AND


 


(III)          SINCE THE RESPECTIVE DATES AS OF WHICH INFORMATION IS GIVEN IN
THE OFFERING MEMORANDUM AND THE PRICING DISCLOSURE PACKAGE, THERE HAS NOT BEEN
ANY DEVELOPMENT THAT RESULTED IN A MATERIAL ADVERSE EFFECT OR ANY DEVELOPMENT
THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT,
WHETHER OR NOT ARISING IN THE ORDINARY COURSE OF BUSINESS.


 

(i)            Except as described in the Pricing Disclosure Package, neither
the Company nor any of its subsidiaries has sustained, since the date of the
latest audited financial statements included or incorporated by reference in the
Pricing Disclosure Package, any loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree, and
since such date, there has not been any change in the capitalization or
long-term debt of the Company or any of its subsidiaries or any adverse change,
or any development involving a prospective adverse change, in or affecting the
condition (financial or otherwise), results of operations, members’ equity,
properties, management, business or prospects of the Company and its
subsidiaries taken as a whole, in each case except as could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(j)            Subsequent to the execution and delivery of this Agreement (i) no
downgrading shall have occurred in the rating accorded the Company’s or any of
its subsidiaries’ debt securities or preferred stock by any “nationally
recognized statistical rating organization” (as that term is defined by the
Commission for purposes of Rule 436(g)(2) of the Rules and Regulations), and
(ii) no such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications,

 

22

--------------------------------------------------------------------------------


 

its rating of any of the Company’s or any of its subsidiaries’ debt securities
or preferred stock.

 

(k)           Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following:  (i) trading in securities
generally on the New York Stock Exchange, the American Stock Exchange, the
Nasdaq Stock Market or in the over-the-counter market shall have been suspended
or materially limited or the settlement of such trading generally shall have
been materially disrupted or minimum prices shall have been established on any
such exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction, (ii) trading in
any securities of the Company on any exchange or in the over-the-counter market
shall have been suspended or materially limited, (iii) a banking moratorium
shall have been declared by federal or state authorities, (iv) the United States
shall have become engaged in hostilities, there shall have been an escalation in
hostilities involving the United States or there shall have been a declaration
of a national emergency or war by the United States or (v) there shall have
occurred such a material adverse change in general economic, political or
financial conditions, including, without limitation, as a result of terrorist
activities after the date hereof (or the effect of international conditions on
the financial markets in the United States shall be such), as to make it, in the
judgment of the Representatives, impracticable or inadvisable to proceed with
the public offering or delivery of the Notes being delivered on such Delivery
Date on the terms and in the manner contemplated in the Offering Memorandum.

 

(l)            At the Closing Date, the Notes shall have been designated for
trading on the PORTAL Market.

 

(m)          The Issuers and the Guarantors shall have entered into the
Registration Rights Agreement and the Initial Purchasers or their counsel shall
have received executed counterparts thereof.

 

(n)           The Issuers, the Guarantors and the Trustee shall have executed
and delivered the Indenture, and the Initial Purchasers or their counsel shall
have received an executed counterpart thereof, duly executed by the Issuers, the
Guarantors and the Trustee.

 

(o)           The Issuers and the Guarantors shall have furnished the
Representatives and counsel to the Initial Purchasers with such other
certificates, opinions or other documents as they may have reasonably requested.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in all material respects reasonably satisfactory to counsel for
the Initial Purchasers.

 


8.     INDEMNIFICATION AND CONTRIBUTION.


 

(a)           Each of the Issuers and the Guarantors, jointly and severally,
shall indemnify and hold harmless each Initial Purchaser, its directors,
officers and employees and each person, if any, who controls any Initial
Purchaser within the meaning of Section 

 

23

--------------------------------------------------------------------------------


 

15 of the Securities Act and each affiliate of any Initial Purchaser within the
meaning of Rule 405 under the Securities Act, from and against any loss, claim,
damage or liability, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to purchases and sales of Notes and Guarantees), to which that Initial
Purchaser, director, officer, employee or controlling person may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Additional Written
Communication or the Offering Memorandum or in any amendment or supplement
thereto, or (ii) the omission or alleged omission to state in the Preliminary
Offering Memorandum, the Pricing Supplement, any Additional Written
Communication or the Offering Memorandum or in any amendment or supplement
thereto any material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, and shall reimburse each Initial Purchaser and each
such director, officer, employee or controlling person promptly upon demand for
any legal or other out-of-pocket expenses reasonably incurred by that Initial
Purchaser, director, officer, employee or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Issuers and the Guarantors shall not be liable in any such case to the
extent that any such loss, claim, damage, liability or action arises out of, or
is based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in the Preliminary Offering Memorandum, the Pricing
Supplement, any Additional Written Communication or the Offering Memorandum in
reliance upon and in conformity with written information furnished to the
Company through the Representatives by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information consists solely of the
information specified in Section 8(e).  The foregoing indemnity agreement is in
addition to any liability which the Issuers or the Guarantors may otherwise have
to any Initial Purchaser or to any director, officer, employee or controlling
person of that Initial Purchaser.

 

(b)           Each Initial Purchaser, severally and not jointly, shall indemnify
and hold harmless each Issuer, each of the Guarantors and their respective
directors, officers and employees, and each person, if any, who controls the
Issuers or the Guarantors, as the case may be, within the meaning of Section 15
of the Securities Act, from and against any loss, claim, damage or liability,
joint or several, or any action in respect thereof, to which the Issuers, the
Guarantors or any such director, officer, employee or controlling person may
become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Additional Written
Communication or the Offering Memorandum or in any amendment or supplement
thereto, or (ii) the omission or alleged omission to state in the Preliminary
Offering Memorandum, the Pricing Supplement, any Additional Written
Communication or the Offering Memorandum or in any amendment or supplement
thereto, any material fact required to be stated therein or necessary in order
to make the statements therein, in the light of the circumstances under

 

24

--------------------------------------------------------------------------------


 

which they were made, not misleading, but in each case only to the extent that
the untrue statement or alleged untrue statement or omission or alleged omission
was made in reliance upon and in conformity with written information furnished
to the Company through the Representatives by or on behalf of that Initial
Purchaser specifically for inclusion therein, which information is limited to
the information set forth in Section 8(e).  The foregoing indemnity agreement is
in addition to any liability that any Initial Purchaser may otherwise have to
the Issuers, any Guarantor and any such director, officer, employee or
controlling person.

 

(c)           Promptly after receipt by an indemnified party under this
Section 8 of notice of any claim or the commencement of any action, the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party in
writing of the claim or the commencement of that action; provided, however, that
the failure to notify the indemnifying party shall not relieve it from any
liability which it may have under this Section 8 except to the extent it has
been materially prejudiced by such failure and, provided, further, that the
failure to notify the indemnifying party shall not relieve it from any liability
which it may have to an indemnified party otherwise than under this Section 8. 
If any such claim or action shall be brought against an indemnified party, and
it shall notify the indemnifying party thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it wishes, jointly with
any other similarly notified indemnifying party, to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party.  After notice
from the indemnifying party to the indemnified party of its election to assume
the defense of such claim or action, the indemnifying party shall not be liable
to the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the indemnified party shall have the right to employ counsel to represent
jointly the indemnified party and those other indemnified parties and their
respective directors, officers, employees and controlling persons who may be
subject to liability arising out of any claim in respect of which indemnity may
be sought under this Section 8 if (i) the indemnified party and the indemnifying
party shall have so mutually agreed; (ii) the indemnifying party has failed
within a reasonable time to retain counsel reasonably satisfactory to the
indemnified party; (iii) the indemnified party and its directors, officers,
employees and controlling persons shall have reasonably concluded that there may
be legal defenses available to them that are different from or in addition to
those available to the indemnifying party; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the indemnified
parties or their respective directors, officers, employees or controlling
persons, on the one hand, and the indemnifying party, on the other hand, and
representation of both sets of parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, and
in any such event the fees and expenses of such separate counsel shall be paid
by the indemnifying party.  No indemnifying party shall (i) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld, conditioned or delayed), settle or compromise or consent
to the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual

 

25

--------------------------------------------------------------------------------


 

or potential parties to such claim or action) unless such settlement, compromise
or consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and does not
include any findings of fact or admissions of fault or culpability as to the
indemnified party, or (ii) be liable for any settlement of any such action
effected without its written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), but if settled with the consent of the
indemnifying party or if there be a final judgment for the plaintiff in any such
action, the indemnifying party agrees to indemnify and hold harmless any
indemnified party from and against any loss or liability by reason of such
settlement or judgment.

 

(d)           If the indemnification provided for in this Section 8 shall for
any reason be unavailable to or insufficient to hold harmless an indemnified
party under Section 8(a) or 8(b) in respect of any loss, claim, damage or
liability, or any action in respect thereof, referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Issuers and the Guarantors, on the one hand, and the Initial
Purchasers, on the other, from the offering of the Notes and Guarantees or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Issuers and the Guarantors, on the one hand, and the Initial Purchasers, on
the other, with respect to the statements or omissions that resulted in such
loss, claim, damage or liability, or action in respect thereof, as well as any
other relevant equitable considerations.  The relative benefits received by the
Issuers and the Guarantors, on the one hand, and the Initial Purchasers, on the
other, with respect to such offering shall be deemed to be in the same
proportion as the total net proceeds from the offering of the Notes purchased
under this Agreement (before deducting expenses) received by the Issuers and the
Guarantors, on the one hand, and the total purchase discounts and commissions
received by the Initial Purchasers with respect to the Notes purchased under
this Agreement, on the other hand, bears to the total gross proceeds from the
offering of the Notes under this Agreement.  The relative fault shall be
determined by reference to whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Issuers, the Guarantors or the Initial
Purchasers, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
For purposes of the preceding two sentences, the net proceeds deemed to be
received by the Issuers shall be deemed to be also for the benefit of the
Guarantors, and information supplied by the Issuers shall also be deemed to have
been supplied by the Guarantors.  The Issuers, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contributions
pursuant to this Section 8(d) were to be determined by pro rata allocation (even
if the Initial Purchasers were treated as one entity for such purpose) or by any
other method of allocation that does not take into account the equitable
considerations referred to herein.  The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this Section 8(d) shall be deemed to include, for
purposes of this Section 8(d), any legal or other expenses

 

26

--------------------------------------------------------------------------------


 

reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim.  Notwithstanding the provisions of this
Section 8(d), no Initial Purchaser shall be required to contribute any amount in
excess of the amount by which the net proceeds from the sale of the Notes
underwritten by it exceeds the amount of any damages that such Initial Purchaser
has otherwise paid or become liable to pay by reason of any untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute as provided in this Section 8(d) are several in
proportion to their respective underwriting obligations and not joint.

 

(e)           The Initial Purchasers severally confirm and the Issuers and the
Guarantors acknowledge and agree that the statement regarding delivery of Notes
by the Initial Purchasers set forth on the cover page of, and the fourth and
seventh paragraphs appearing under the caption “Plan of Distribution” in, the
Pricing Disclosure Package and the Offering Memorandum are correct and
constitute the only information concerning such Initial Purchasers furnished in
writing to any Issuer or any Guarantor by or on behalf of the Initial Purchasers
specifically for inclusion in the Preliminary Offering Memorandum, the Pricing
Supplement, any Additional Written Communication or the Offering Memorandum or
in any amendment or supplement thereto or in any Non-Prospectus Road Show.

 


9.     DEFAULTING INITIAL PURCHASERS.  IF, ON THE CLOSING DATE, ANY INITIAL
PURCHASER DEFAULTS IN THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT,
THE REMAINING NON-DEFAULTING INITIAL PURCHASERS SHALL BE OBLIGATED TO PURCHASE
THE SECURITIES THAT THE DEFAULTING INITIAL PURCHASER AGREED BUT FAILED TO
PURCHASE ON THE CLOSING DATE IN THE RESPECTIVE PROPORTIONS WHICH THE PRINCIPAL
AMOUNT OF THE SECURITIES SET FORTH OPPOSITE THE NAME OF EACH REMAINING
NON-DEFAULTING INITIAL PURCHASER IN SCHEDULE 1 HERETO BEARS TO THE TOTAL
PRINCIPAL AMOUNT OF THE SECURITIES SET FORTH OPPOSITE THE NAMES OF ALL THE
REMAINING NON-DEFAULTING INITIAL PURCHASERS IN SCHEDULE 1 HERETO; PROVIDED,
HOWEVER, THAT THE REMAINING NON-DEFAULTING INITIAL PURCHASERS SHALL NOT BE
OBLIGATED TO PURCHASE ANY OF THE SECURITIES ON THE CLOSING DATE IF THE TOTAL
PRINCIPAL AMOUNT OF THE SECURITIES THAT THE DEFAULTING INITIAL PURCHASER OR
INITIAL PURCHASERS AGREED BUT FAILED TO PURCHASE ON SUCH DATE EXCEEDS 10.0% OF
THE TOTAL PRINCIPAL AMOUNT OF THE SECURITIES TO BE PURCHASED ON THE CLOSING
DATE, AND ANY REMAINING NON-DEFAULTING INITIAL PURCHASER SHALL NOT BE OBLIGATED
TO PURCHASE MORE THAN 110% OF THE PRINCIPAL AMOUNT OF THE SECURITIES THAT IT
AGREED TO PURCHASE ON THE CLOSING DATE PURSUANT TO THE TERMS OF SECTION 2.  IF
THE FOREGOING MAXIMUMS ARE EXCEEDED, THE REMAINING NON-DEFAULTING INITIAL
PURCHASERS, OR THOSE OTHER INITIAL PURCHASERS SATISFACTORY TO THE
REPRESENTATIVES WHO SO AGREE, SHALL HAVE THE RIGHT, BUT SHALL NOT BE OBLIGATED,
TO PURCHASE, IN SUCH PROPORTION AS MAY BE AGREED UPON AMONG THEM, ALL THE
SECURITIES TO BE PURCHASED ON THE CLOSING DATE.  IF THE REMAINING INITIAL
PURCHASERS OR OTHER INITIAL PURCHASERS SATISFACTORY TO THE REPRESENTATIVES DO
NOT ELECT TO PURCHASE THE SECURITIES THAT THE DEFAULTING INITIAL PURCHASER OR
INITIAL PURCHASERS AGREED BUT FAILED TO PURCHASE ON THE CLOSING DATE, THIS
AGREEMENT SHALL TERMINATE WITHOUT LIABILITY ON THE PART OF ANY NON-DEFAULTING
INITIAL PURCHASER, THE ISSUERS OR THE GUARANTORS, EXCEPT THAT THE ISSUERS AND
GUARANTORS WILL CONTINUE TO BE LIABLE FOR THE PAYMENT OF EXPENSES TO THE EXTENT
SET FORTH IN SECTION 6.  AS USED IN THIS AGREEMENT, THE TERM “INITIAL PURCHASER”
INCLUDES, FOR ALL PURPOSES OF THIS AGREEMENT UNLESS THE CONTEXT REQUIRES

 

27

--------------------------------------------------------------------------------


 


OTHERWISE, ANY PARTY NOT LISTED IN SCHEDULE 1 HERETO THAT, PURSUANT TO THIS
SECTION 9, PURCHASES SECURITIES THAT A DEFAULTING INITIAL PURCHASER AGREED BUT
FAILED TO PURCHASE.


 

Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Issuers or Guarantors for damages caused by its
default.  If other Initial Purchasers are obligated or agree to purchase the
Securities of a defaulting or withdrawing Initial Purchaser, either the
Representatives or the Company may postpone the Closing Date for up to seven
full business days in order to effect any changes that in the opinion of counsel
for the Company or counsel for the Initial Purchasers may be necessary in the
Pricing Disclosure Package or the Offering Memorandum or in any other document
or arrangement.

 


10.       TERMINATION.  THE OBLIGATIONS OF THE INITIAL PURCHASERS HEREUNDER MAY
BE TERMINATED BY THE REPRESENTATIVES BY NOTICE GIVEN TO AND RECEIVED BY THE
COMPANY PRIOR TO DELIVERY OF AND PAYMENT FOR THE SECURITIES IF, PRIOR TO THAT
TIME, ANY OF THE EVENTS DESCRIBED IN SECTIONS 7(I), 7(J) AND 7(K) SHALL HAVE
OCCURRED OR IF THE INITIAL PURCHASERS SHALL DECLINE TO PURCHASE THE SECURITIES
FOR ANY REASON PERMITTED UNDER THIS AGREEMENT.


 


11.       REIMBURSEMENT OF INITIAL PURCHASERS’ EXPENSES.  IF THE ISSUERS SHALL
FAIL TO TENDER THE SECURITIES FOR DELIVERY TO THE INITIAL PURCHASERS (I) BY
REASON OF ANY FAILURE, REFUSAL OR INABILITY OF THE ISSUERS OR THE GUARANTORS TO
PERFORM ANY AGREEMENT ON THEIR RESPECTIVE PARTS TO BE PERFORMED, (II) BECAUSE
ANY OTHER CONDITION TO THE INITIAL PURCHASERS’ OBLIGATIONS HEREUNDER REQUIRED TO
BE FULFILLED BY ANY OF THE ISSUERS OR THE GUARANTORS IS NOT FULFILLED FOR ANY
REASON OR (III) BECAUSE THE INITIAL PURCHASERS SHALL DECLINE TO PURCHASE THE
SECURITIES FOR ANY REASON PERMITTED UNDER THIS AGREEMENT, THE ISSUERS WILL
REIMBURSE THE INITIAL PURCHASERS FOR ALL REASONABLE OUT-OF-POCKET EXPENSES
(INCLUDING REASONABLE FEES AND DISBURSEMENTS OF COUNSEL) INCURRED BY THE INITIAL
PURCHASERS IN CONNECTION WITH THIS AGREEMENT AND THE PROPOSED PURCHASE OF THE
SECURITIES, AND UPON DEMAND THE ISSUERS SHALL PAY THE FULL AMOUNT THEREOF TO THE
REPRESENTATIVES; PROVIDED, HOWEVER, THAT IF THIS AGREEMENT IS TERMINATED
PURSUANT TO SECTION 7(K) (OTHER THAN DUE TO SECTION 7(K)(II)) OR PURSUANT TO
SECTION 9 BY REASON OF THE DEFAULT OF ONE OR MORE INITIAL PURCHASERS, THE
ISSUERS SHALL NOT BE OBLIGATED TO REIMBURSE ANY INITIAL PURCHASER ON ACCOUNT OF
THOSE EXPENSES.


 


12.       OFFER, SALE AND RESALE PROCEDURES.  EACH OF THE INITIAL PURCHASERS, ON
THE ONE HAND, AND THE ISSUERS AND THE GUARANTORS, ON THE OTHER HAND, HEREBY
AGREES THAT THEY HAVE OBSERVED AND WILL OBSERVE THE FOLLOWING PROCEDURES IN
CONNECTION WITH THE OFFER AND SALE OF THE SECURITIES:


 


(A)           OFFERS AND SALES OF THE SECURITIES WILL BE MADE ONLY BY THE
INITIAL PURCHASERS OR AFFILIATES THEREOF QUALIFIED TO DO SO IN THE JURISDICTIONS
IN WHICH SUCH OFFERS OR SALES ARE MADE.  EACH SUCH OFFER OR SALE SHALL ONLY BE
MADE TO PERSONS WHOM THE OFFEROR OR SELLER REASONABLY BELIEVES TO BE QUALIFIED
INSTITUTIONAL BUYERS OR NON-U.S. PERSONS OUTSIDE THE UNITED STATES TO WHOM THE
OFFEROR OR SELLER REASONABLY BELIEVES OFFERS AND SALES OF THE SECURITIES MAY BE
MADE IN RELIANCE UPON REGULATION S UPON THE TERMS AND CONDITIONS SET FORTH IN
SCHEDULE 4 ATTACHED HERETO, WHICH SCHEDULE 4 IS HEREBY EXPRESSLY MADE A PART
HEREOF.


 

28

--------------------------------------------------------------------------------



 


(B)           THE SECURITIES WILL BE OFFERED BY APPROACHING PROSPECTIVE
SUBSEQUENT PURCHASERS ON AN INDIVIDUAL BASIS.  NO GENERAL SOLICITATION OR
GENERAL ADVERTISING (WITHIN THE MEANING OF RULE 502 UNDER THE SECURITIES ACT)
WILL BE USED IN THE UNITED STATES IN CONNECTION WITH THE OFFERING OF THE
SECURITIES.


 


(C)           UPON ORIGINAL ISSUANCE BY THE COMPANY, AND UNTIL SUCH TIME AS THE
SAME IS NO LONGER REQUIRED UNDER THE APPLICABLE REQUIREMENTS OF THE SECURITIES
ACT, THE NOTES (AND ALL SECURITIES ISSUED IN EXCHANGE THEREFOR OR IN
SUBSTITUTION THEREOF, OTHER THAN THE EXCHANGE NOTES) SHALL BEAR THE FOLLOWING
LEGEND AND SUCH OTHER LEGENDS AS THE INITIAL PURCHASERS AND THEIR COUNSEL SHALL
DEEM NECESSARY:


 

“THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER
SUCH NOTES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF
ANY NOTE EVIDENCED HEREBY BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT (A) IT IS
A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING SUCH NOTE IN AN “OFFSHORE
TRANSACTION” PURSUANT TO RULE 904 OF REGULATION S UNDER THE SECURITIES ACT,
(2) AGREES THAT IT WILL NOT, PRIOR TO THE DATE WHICH IS ONE YEAR AFTER THE LATER
OF THE ORIGINAL ISSUE DATE HEREOF (OR OF ANY PREDECESSOR OF SUCH NOTE) OR THE
LAST DAY ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WERE THE OWNERS OF
SUCH NOTE (OR ANY PREDECESSOR OF SUCH NOTE) (THE “RESALE RESTRICTION TERMINATION
DATE”), OFFER, SELL OR OTHERWISE TRANSFER SUCH NOTE EXCEPT (A) TO AN ISSUER OR
ANY SUBSIDIARY THEREOF, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS THAT
OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT, (E) PURSUANT TO RULE 144 UNDER THE SECURITIES ACT OR
(F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND (3) AGREES THAT IT

 

29

--------------------------------------------------------------------------------


 

WILL GIVE TO EACH PERSON TO WHOM SUCH NOTE IS TRANSFERRED PRIOR TO THE RESALE
RESTRICTION TERMINATION DATE A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND, SUBJECT TO THE ISSUERS’ AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER,
SALE OR TRANSFER (i) THAT IS (A) PURSUANT TO CLAUSE (2)(D) PRIOR TO THE END OF
THE 40 DAY DISTRIBUTION COMPLIANCE PERIOD WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES ACT OR (B) PURSUANT TO CLAUSE (2)(F) PRIOR TO THE RESALE
RESTRICTION TERMINATION DATE TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM, AND (ii) IN
EACH OF THE FOREGOING CASES IN CLAUSES (i)(A) OR (B), TO REQUIRE THAT A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THIS NOTE IS COMPLETED AND
DELIVERED BY THE TRANSFEROR TO THE TRUSTEE. THIS LEGEND WILL BE REMOVED AS TO
ANY NOTE EVIDENCED HEREBY UPON DELIVERY TO THE TRUSTEE BY THE COMPANY OR THE 
HOLDER THEREOF OF A WRITTEN REQUEST FOR THE REMOVAL HEREOF, IN ANY CASE AT ANY
TIME AFTER THE RESALE RESTRICTION TERMINATION DATE.  AS USED HEREIN, THE TERMS
“OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANINGS
GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.”

 

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

 


13.       RESEARCH ANALYST INDEPENDENCE.  THE ISSUERS AND THE GUARANTORS
ACKNOWLEDGE THAT THE INITIAL PURCHASERS’ RESEARCH ANALYSTS AND RESEARCH
DEPARTMENTS ARE REQUIRED TO BE INDEPENDENT FROM THEIR RESPECTIVE INVESTMENT
BANKING DIVISIONS AND ARE SUBJECT TO CERTAIN REGULATIONS AND INTERNAL POLICIES,
AND THAT SUCH INITIAL PURCHASERS’ RESEARCH ANALYSTS MAY HOLD VIEWS AND MAKE
STATEMENTS OR INVESTMENT RECOMMENDATIONS AND/OR PUBLISH RESEARCH REPORTS WITH
RESPECT TO THE ISSUERS, THE GUARANTORS AND/OR THE OFFERING THAT DIFFER FROM THE
VIEWS OF THEIR RESPECTIVE INVESTMENT BANKING DIVISIONS.  THE ISSUERS AND THE
GUARANTORS HEREBY WAIVE AND RELEASE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
CLAIMS THAT ANY ISSUER OR ANY OF THE GUARANTORS MAY HAVE AGAINST THE INITIAL
PURCHASERS WITH RESPECT TO ANY CONFLICT OF INTEREST THAT MAY ARISE FROM THE FACT
THAT THE VIEWS EXPRESSED BY THEIR INDEPENDENT RESEARCH ANALYSTS AND RESEARCH
DEPARTMENTS MAY BE DIFFERENT FROM OR INCONSISTENT WITH THE VIEWS OR ADVICE
COMMUNICATED TO THE ISSUERS OR THE GUARANTORS BY SUCH INITIAL PURCHASERS’
INVESTMENT BANKING DIVISIONS.  THE ISSUERS AND THE GUARANTORS ACKNOWLEDGE THAT
EACH OF THE INITIAL PURCHASERS IS A FULL SERVICE SECURITIES FIRM AND AS SUCH
FROM TIME TO TIME, SUBJECT TO APPLICABLE SECURITIES LAWS, MAY EFFECT
TRANSACTIONS FOR ITS OWN ACCOUNT OR THE ACCOUNT OF ITS CUSTOMERS AND HOLD LONG
OR SHORT POSITIONS IN DEBT OR EQUITY SECURITIES OF THE COMPANY.

 

30

--------------------------------------------------------------------------------



 


14.       NO FIDUCIARY DUTY.  THE ISSUERS AND THE GUARANTORS ACKNOWLEDGE AND
AGREE THAT IN CONNECTION WITH THIS OFFERING, SALE OF THE NOTES OR ANY OTHER
SERVICES THE INITIAL PURCHASERS MAY BE DEEMED TO BE PROVIDING HEREUNDER,
NOTWITHSTANDING ANY PREEXISTING RELATIONSHIP, ADVISORY OR OTHERWISE, BETWEEN THE
PARTIES OR ANY ORAL REPRESENTATIONS OR ASSURANCES PREVIOUSLY OR SUBSEQUENTLY
MADE BY THE INITIAL PURCHASERS:  (I) NO FIDUCIARY OR AGENCY RELATIONSHIP BETWEEN
THE ISSUERS, THE GUARANTORS AND ANY OTHER PERSON, ON THE ONE HAND, AND THE
INITIAL PURCHASERS, ON THE OTHER, EXISTS; (II) THE INITIAL PURCHASERS ARE NOT
ACTING AS ADVISORS, EXPERT OR OTHERWISE, TO THE ISSUERS OR THE GUARANTORS,
INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE DETERMINATION OF THE PUBLIC
OFFERING PRICE OF THE NOTES, AND SUCH RELATIONSHIP BETWEEN THE ISSUERS AND THE
GUARANTORS, ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON THE OTHER, IS
ENTIRELY AND SOLELY COMMERCIAL, BASED ON ARMS-LENGTH NEGOTIATIONS; (III) ANY
DUTIES AND OBLIGATIONS THAT THE INITIAL PURCHASERS MAY HAVE TO THE ISSUERS OR
THE GUARANTORS SHALL BE LIMITED TO THOSE DUTIES AND OBLIGATIONS SPECIFICALLY
STATED HEREIN; AND (IV) THE INITIAL PURCHASERS AND THEIR RESPECTIVE AFFILIATES
MAY HAVE INTERESTS THAT DIFFER FROM THOSE OF THE ISSUERS AND THE GUARANTORS. 
THE ISSUERS AND THE GUARANTORS HEREBY WAIVE ANY CLAIMS THAT THE ISSUERS OR THE
GUARANTORS MAY HAVE AGAINST THE INITIAL PURCHASERS WITH RESPECT TO ANY BREACH OF
FIDUCIARY DUTY IN CONNECTION WITH THIS OFFERING.


 


15.       NOTICES, ETC.  ALL STATEMENTS, REQUESTS, NOTICES AND AGREEMENTS
HEREUNDER SHALL BE IN WRITING, AND:


 

(a)           if to the Initial Purchasers, shall be delivered or sent by mail
or facsimile transmission to:  Lehman Brothers Inc., 1271 Avenue of the
Americas, 42nd Fl, New York, New York 10020, Attention:  Syndicate Registration
(Fax: 646-834-8133), with a copy, in the case of any notice pursuant to
Section 8(c), to the Director of Litigation, Office of the General Counsel,
Lehman Brothers Inc., 1271 Avenue of the Americas, 44th floor, New York, New
York 10020 (Fax:  212-520-0421); and

 

(b)           if to the Issuers, shall be delivered or sent by mail or facsimile
transmission to Linn Energy, LLC, 600 Travis Street, Suite 5100, Houston, Texas 
77002, Attention:  General Counsel, Fax:  281-840-4180.

 

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.  The Issuers shall be entitled to act and rely upon any
request, consent, notice or agreement given or made on behalf of the Initial
Purchasers by the Representatives.

 


16.       PERSONS ENTITLED TO BENEFIT OF AGREEMENT.  THIS AGREEMENT SHALL INURE
TO THE BENEFIT OF AND BE BINDING UPON THE INITIAL PURCHASERS, THE ISSUERS, THE
GUARANTORS AND THEIR RESPECTIVE SUCCESSORS.  THIS AGREEMENT AND THE TERMS AND
PROVISIONS HEREOF ARE FOR THE SOLE BENEFIT OF ONLY THOSE PERSONS, EXCEPT THAT
(A) THE REPRESENTATIONS, WARRANTIES, INDEMNITIES AND AGREEMENTS OF THE ISSUERS
AND THE GUARANTORS CONTAINED IN THIS AGREEMENT SHALL ALSO BE DEEMED TO BE FOR
THE BENEFIT OF THE DIRECTORS, OFFICERS AND EMPLOYEES OF THE INITIAL PURCHASERS
AND EACH PERSON OR PERSONS, IF ANY, WHO CONTROL ANY INITIAL PURCHASER WITHIN THE
MEANING OF SECTION 15 OF THE SECURITIES ACT AND (B) THE INDEMNITY AGREEMENT OF
THE INITIAL PURCHASERS CONTAINED IN SECTION 8(B) OF THIS AGREEMENT SHALL BE
DEEMED TO BE FOR THE BENEFIT OF THE DIRECTORS OF THE ISSUERS AND THE GUARANTORS
AND ANY PERSON CONTROLLING THE ISSUERS OR THE GUARANTORS WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT.  NOTHING IN THIS AGREEMENT IS INTENDED OR
SHALL BE CONSTRUED TO GIVE ANY PERSON, OTHER THAN THE PERSONS REFERRED TO IN
THIS SECTION 16, ANY LEGAL OR

 

31

--------------------------------------------------------------------------------



 


EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF THIS AGREEMENT OR ANY
PROVISION CONTAINED HEREIN.


 


17.       SURVIVAL.  THE RESPECTIVE INDEMNITIES, REPRESENTATIONS, WARRANTIES AND
AGREEMENTS OF THE ISSUERS, THE GUARANTORS AND THE INITIAL PURCHASERS CONTAINED
IN THIS AGREEMENT OR MADE BY OR ON BEHALF OF THEM, RESPECTIVELY, PURSUANT TO
THIS AGREEMENT, SHALL SURVIVE THE DELIVERY OF AND PAYMENT FOR THE NOTES AND
SHALL REMAIN IN FULL FORCE AND EFFECT, REGARDLESS OF ANY INVESTIGATION MADE BY
OR ON BEHALF OF ANY OF THEM OR ANY PERSON CONTROLLING ANY OF THEM.


 


18.       DEFINITION OF THE TERMS “BUSINESS DAY” AND “SUBSIDIARY”.  FOR PURPOSES
OF THIS AGREEMENT, (A) “BUSINESS DAY” MEANS EACH MONDAY, TUESDAY, WEDNESDAY,
THURSDAY OR FRIDAY THAT IS NOT A DAY ON WHICH BANKING INSTITUTIONS IN NEW YORK
ARE GENERALLY AUTHORIZED OR OBLIGATED BY LAW OR EXECUTIVE ORDER TO CLOSE AND
(B) “SUBSIDIARY” HAS THE MEANING SET FORTH IN RULE 405.


 


19.       PARTIAL ENFORCEABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY
SECTION, PARAGRAPH OR PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER SECTION, PARAGRAPH OR PROVISION HEREOF.  IF ANY
SECTION, PARAGRAPH OR PROVISION OF THIS AGREEMENT IS, FOR ANY REASON, DETERMINED
TO BE INVALID OR UNENFORCEABLE, THERE SHALL BE DEEMED TO BE MADE SUCH MINOR
CHANGES (AND ONLY SUCH MINOR CHANGES) AS ARE NECESSARY TO MAKE IT VALID AND
ENFORCEABLE AND TO EFFECT THE ORIGINAL INTENT OF THE PARTIES HERETO.


 


20.       GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


21.       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS AND, IF EXECUTED IN MORE THAN ONE COUNTERPART, THE EXECUTED
COUNTERPARTS SHALL EACH BE DEEMED TO BE AN ORIGINAL BUT ALL SUCH COUNTERPARTS
SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


22.       HEADINGS.  THE HEADINGS HEREIN ARE INSERTED FOR CONVENIENCE OF
REFERENCE ONLY AND ARE NOT INTENDED TO BE PART OF, OR TO AFFECT THE MEANING OR
INTERPRETATION OF, THIS AGREEMENT.


 


23.       AMENDMENTS; WAIVERS.  THIS AGREEMENT MAY ONLY BE AMENDED OR MODIFIED
IN WRITING, SIGNED BY ALL OF THE PARTIES HERETO, AND NO CONDITION HEREIN
(EXPRESS OR IMPLIED) MAY BE WAIVED UNLESS WAIVED IN WRITING BY EACH PARTY WHOM
THE CONDITION IS MEANT TO BENEFIT.


 

[Signature Pages Follow]

 

32

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the agreement among the Issuers, the
Guarantors and the Initial Purchasers, please indicate your acceptance in the
space provided for that purpose below.

 

 

Very truly yours,

 

 

 

ISSUERS

 

 

 

 

 

Linn Energy, LLC

 

 

 

By:

/s/ Kolja Rockov

 

 

Name: Kolja Rockov

 

 

Title: Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

Linn Energy Finance Corp.

 

 

 

By:

/s/ Kolja Rockov

 

 

Name: Kolja Rockov

 

 

Title: Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

GUARANTORS

 

 

 

Linn Energy Holdings, LLC

 

 

 

By:

/s/ Kolja Rockov

 

 

Name: Kolja Rockov

 

 

Title: Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

Penn West Pipeline, LLC

 

 

 

By:

/s/ Kolja Rockov

 

 

Name: Kolja Rockov

 

 

Title: Executive Vice President and

 

 

Chief Financial Officer

 

33

--------------------------------------------------------------------------------


 

 

Mid-Continent Holdings I, LLC

 

 

 

By:

/s/ Kolja Rockov

 

 

Name: Kolja Rockov

 

 

Title: Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

Mid-Continent Holdings II, LLC

 

 

 

By:

/s/ Kolja Rockov

 

 

Name: Kolja Rockov

 

 

Title: Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

Mid-Continent I, LLC

 

 

 

By:

/s/ Kolja Rockov

 

 

Name: Kolja Rockov

 

 

Title: Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

Linn Gas Marketing, LLC

 

 

 

By:

/s/ Kolja Rockov

 

 

Name: Kolja Rockov

 

 

Title: Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

Mid-Continent II, LLC

 

 

 

By:

/s/ Kolja Rockov

 

 

Name: Kolja Rockov

 

 

Title: Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

Linn Exploration Midcontinent, LLC

 

 

 

By:

/s/ Kolja Rockov

 

 

Name: Kolja Rockov

 

 

Title: Executive Vice President and

 

 

Chief Financial Officer

 

34

--------------------------------------------------------------------------------


 

 

Linn Operating, Inc.

 

 

 

By:

/s/ Kolja Rockov

 

 

Name: Kolja Rockov

 

 

Title: Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

Mid Atlantic Well Service, Inc.

 

 

 

By:

/s/ Kolja Rockov

 

 

Name: Kolja Rockov

 

 

Title: Executive Vice President and

 

 

Chief Financial Officer

 

35

--------------------------------------------------------------------------------


 

Accepted:

 

LEHMAN BROTHERS INC.

CREDIT SUISSE SECURITIES (USA) LLC

BNP PARIBAS SECURITIES CORP.

RBC CAPITAL MARKETS CORPORATION

For themselves and as Representatives
of the several Initial Purchasers named
in Schedule 1 hereto

 

 

By LEHMAN BROTHERS INC.

 

 

 

 

 

By:

/s/ Timothy N. Hartzell

 

 

Authorized Representative

 

 

 

 

 

By CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

 

 

By:

/s/ Lee Mallett

 

 

Authorized Representative

 

 

 

 

 

By BNP PARIBAS SECURITIES CORP.

 

 

 

 

 

By:

/s/ Paul Brown

 

 

Authorized Representative

 

 

36

--------------------------------------------------------------------------------


 

By DEUTSCHE BANK SECURITIES INC.

 

 

 

 

 

By:

/s/ Damon Barber

 

 

Authorized Representative

 

 

 

 

 

By:

/s/ Robert Wheeler

 

 

Authorized Representative

 

 

 

 

 

By RBC CAPITAL MARKETS CORPORATION

 

 

 

 

 

By:

/s/ David Capaldi

 

 

Authorized Representative

 

 

37

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Initial Purchasers

 

Principal Amount
of the Notes

 

 

 

 

 

Lehman Brothers Inc.

 

$

51,185,400.00

 

BNP Paribas Securities Corp.

 

$

35,189,962.50

 

Credit Suisse Securities (USA) LLC

 

$

35,189,962.50

 

Deutsche Bank Securities Inc.

 

$

35,189,962.50

 

RBC Capital Markets Corporation

 

$

35,189,962.50

 

BMO Capital Markets Corp.

 

$

7,677,810.00

 

Calyon Securities (USA) Inc.

 

$

7,677,810.00

 

Citigroup Global Markets Inc.

 

$

7,677,810.00

 

Greenwich Capital Markets, Inc.

 

$

7,677,810.00

 

SG Americas Securities, LLC

 

$

7,677,810.00

 

Wachovia Capital Markets, LLC

 

$

7,677,810.00

 

Comerica Securities, Inc.

 

$

2,559,270.00

 

Fortis Securities LLC

 

$

2,559,270.00

 

Jeffries & Company, Inc.

 

$

2,559,270.00

 

KeyBanc Capital Markets Inc.

 

$

2,559,270.00

 

Piper Jaffray & Co.

 

$

2,559,270.00

 

Scotia Capital (USA) Inc.

 

$

2,559,270.00

 

SunTrust Robinson Humphrey, Inc.

 

$

2,559,270.00

 

 

 

 

 

 

Total

 

$

255,927,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Guarantors

 

Linn Energy Holdings, LLC (Delaware)
Penn West Pipeline, LLC (Delaware)
Mid-Continent Holdings I, LLC (Delaware)
Mid-Continent Holdings II, LLC (Delaware)
Mid-Continent I, LLC (Delaware)
Linn Gas Marketing, LLC (Delaware)
Mid-Continent II, LLC (Delaware)
Linn Exploration Midcontinent, LLC (Oklahoma)

Linn Operating, Inc. (Delaware)
Mid Atlantic Well Service, Inc. (Delaware)

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Subsidiaries

 

Schedule 3A

 

Linn Energy Holdings, LLC (Delaware)
Penn West Pipeline, LLC (Delaware)

Penn West Storage, LLC (Delaware)
Linn Western Processing, LLC (Delaware)
Mid-Continent Holdings I, LLC (Delaware)
Mid-Continent Holdings II, LLC (Delaware)
Mid-Continent I, LLC (Delaware)
Linn Gas Marketing, LLC (Delaware)
Mid-Continent II, LLC (Delaware)
Linn Exploration Midcontinent, LLC (Oklahoma)

 

Schedule 3B

 

Linn Operating, Inc. (Delaware)
Mid Atlantic Well Service, Inc. (Delaware)
Linn Western Operating, Inc. (Delaware)
Linn Energy Finance Corp. (Delaware)

 

Schedule 3C

 

Marathon 85-II Limited Partnership (West Virginia)
Marathon 85-III Limited Partnership (West Virginia)

 

Schedule 3D

 

Big Creek Pipeline Limited Liability Company (West Virginia)

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Resale Pursuant to Regulation S or Rule 144A.  Each Initial Purchaser
understands that:

 

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act.  Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as permitted by
and include the statements required by Regulation S.

 

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance on Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect.  Terms used above have the
meanings assigned to them in Regulation S under the Securities Act.”

 

Such Initial Purchaser agrees that the Securities offered and sold in reliance
on Regulation S will be represented upon issuance by a global security that may
not be exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of Regulation S and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the Securities Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Linn Energy, LLC

 

Linn Energy Finance Corp.

 

Pricing Supplement

 

Pricing Supplement dated June 24, 2008 to the Preliminary Offering Memorandum
dated June 16, 2008 of Linn Energy, LLC and Linn Energy Finance Corp. (the
“Preliminary Offering Memorandum”). This Pricing Supplement is qualified in its
entirety by reference to the Preliminary Offering Memorandum. The information in
this Pricing Supplement supplements the Preliminary Offering Memorandum and
supersedes the information in the Preliminary Offering Memorandum to the extent
it is inconsistent with the information in the Preliminary Offering Memorandum.

 

Issuers

 

Linn Energy, LLC and Linn Energy Finance Corp.

 

 

 

Security

 

Senior Notes due 2018

 

 

 

Maturity

 

July 1, 2018

 

 

 

Amount

 

$255,927,000

 

 

 

Gross Proceeds

 

$249,999,731

 

 

 

Use of proceeds

 

We estimate that the net proceeds to us from this offering will be approximately
$241.6 million after deducting initial purchasers’ discounts and estimated
offering expenses. We intend to use the net proceeds from this offering to repay
loans outstanding under our term loan.

 

 

 

Coupon

 

9.875%

 

 

 

Offering Price

 

97.684%

 

 

 

Yield to Maturity

 

10.250%

 

 

 

Spread over Reference US Treasury Security

 

616 basis points vs. 3.875% due May 2018

 

 

 

Interest Payment Dates

 

Semi-annually on January 1 and July 1 of each year, beginning on January 1, 2009

 

 

 

Optional Redemption

 

On and after July 1, 2013, the Issuers may redeem all or a part of the notes
upon not less than 30 nor more than 60 days’ notice, at the redemption prices
(expressed as percentages of principal amount) set forth below, plus accrued and
unpaid interest, if any, on the notes redeemed to the applicable redemption date
(subject to the right of Holders of record on the relevant record date to
receive interest due on an interest payment date that is on or prior to the
redemption date), if redeemed during the twelve-month period beginning on July 1
of the years indicated below:

 

Year

 

Percentage

 

 

 

 

 

2013

 

104.938

%

 

 

 

 

2014

 

103.292

%

 

 

 

 

2015

 

101.646

%

 

 

 

 

2016 and thereafter

 

100.000

%

 

Optional Redemption with Equity Proceeds

 

At any time prior to July 1, 2011, the Issuers may on any one or more occasions
redeem up to 35% of the aggregate principal amount of notes issued under the
indenture at a redemption price of 109.875% of the principal amount, plus
accrued and unpaid interest, if any, to the redemption date (subject to the
right of Holders of record on the relevant record date to receive interest due
on an interest payment date that is on or prior to the redemption date), with
the net cash proceeds of one or more Equity Offerings by the Company; provided
that (i) at least 65% of the aggregate principal amount of notes issued under
the indenture remains outstanding immediately after the occurrence of such
redemption (excluding notes held by the Company and its Subsidiaries) and
(ii) the redemption occurs within 180 days of the date of the closing of such
Equity Offering.

 

 

 

Redemption at Make-Whole Premium

 

In addition, prior to July 1, 2013, the Issuers may redeem all or part of the
notes upon not less than 30 nor more than 60 days’ notice, at a redemption price
equal to the sum of (i) the principal amount thereof, plus (ii) accrued and
unpaid interest, if any, to the

 

--------------------------------------------------------------------------------


 

 

 

redemption date (subject to the right of Holders of record on the relevant
record date to receive interest due on an interest payment date that is on or
prior to the redemption date), plus (iii) the Make Whole Premium at the
redemption date.

 

“Treasury Rate” means, as of any redemption date, the yield to maturity as of
such redemption date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15(519) which has become publicly available at least two
Business Days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the redemption date to July 1, 2013; provided,
however, that if such period is not equal to the constant maturity of a United
States Treasury security for which a weekly average yield is given, the Company
shall obtain the Treasury Rate by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury securities for which such yields are given, except that if the period
from the redemption date to July 1, 2013 is less than one year, the weekly
average yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year shall be used. The Company will (a) calculate the
Treasury Rate on the second Business Day preceding the applicable redemption
date and (b) prior to such redemption date file with the trustee an officers’
certificate setting forth the Make Whole Premium and the Treasury Rate and
showing the calculation of each in reasonable detail.

 

“Make Whole Premium” means, with respect to a note at any time, the excess, if
any, of (a) the present value at such time of (i) the redemption price of such
note at July 1, 2013 (such redemption price being described above under the
caption “Optional Redemption”), plus (ii) any required interest payments due on
such note through July 1, 2013 (except for currently accrued and unpaid
interest), computed using a discount rate equal to the Treasury Rate at such
time plus 50 basis points, discounted to the redemption date on a semi-annual
basis (assuming a 360-day year consisting of twelve 30-day months), over (b) the
principal amount of such note.

 

 

 

Change of Control

 

101%, plus accrued and unpaid interest, if any, on the notes repurchased, to the
date of purchase (subject to the right of Holders of record on the relevant
record date to receive interest due on an interest payment date that is on or
prior to such date of purchase).

 

 

 

Trade Date

 

June 24, 2008

 

 

 

Settlement Date

 

June 27, 2008 (T+3)

 

 

 

Joint Book-Running Managers

 

Lehman Brothers Inc., BNP Paribas Securities Corp., Credit Suisse Securities
(USA) LLC, Deutsche Bank Securities Inc, RBC Capital Markets Corporation

 

 

 

Senior Co-Managers

 

BMO Capital Markets Corp., Calyon Securities (USA) Inc., Citigroup Global
Markets Inc., Greenwich Capital Markets, Inc., SG Americas Securities, LLC,
Wachovia Capital Markets, LLC

 

 

 

Co-Managers

 

Comerica Securities, Inc., Fortis Securities LLC, Jefferies & Co. Inc., KeyBanc
Capital Markets Inc., Piper Jaffray & Co., Scotia Capital (USA) Inc., SunTrust
Robinson Humphrey, Inc.

 

 

 

CUSIP/ISIN Numbers

 

144A ISIN: US536020AA80

144A CUSIP: 536020 AA8

Regulation S ISIN: USU53531AA40

Regulation S CUSIP: U53531 AA4

Registered ISIN: US536020AB63

Registered CUSIP: 536020 AB6

 

 

 

Ranking

 

At March 31, 2008, after giving effect to the increase of our credit facility
borrowing base to $2.0 billion in April 2008, this offering and the application
of the proceeds thereof as described above under “Use of Proceeds,”

 

 

 

 

 

·

Linn would have had approximately $2.08 billion of total indebtedness, $1.82
billion of which would have been senior secured indebtedness to which the notes
will be effectively junior in right of payment to the extent of the value of the
collateral securing such indebtedness; and

 

 

 

 

 

·

Linn would have had approximately $332.5 million available for borrowing under
its revolving credit facility, which includes a $2.5 million reduction in
availability for outstanding letters of credit;

 

 

 

 

 

and after giving further effect to the application of the proceeds from the
expected Appalachian Basin disposition and the redetermination of the credit
facility borrowing base resulting from the expected Appalachian Basin
disposition,

 

 

 

 

 

·

Linn would have had approximately $1.50 billion of total indebtedness,

 

--------------------------------------------------------------------------------


 

 

 

 

$1.24 billion of which would have been senior secured indebtedness to which the
notes will be effectively junior in right of payment to the extent of the value
of the collateral securing such indebtedness; and

 

 

 

 

 

 

·

Linn would have had approximately $604.2 million available for borrowing under
the credit facility, which includes a $2.5 million reduction in availability for
outstanding letters of credit.

 

Capitalization

 

The following table sets forth the consolidated capitalization of Linn Energy,
LLC (“Linn”) as of March 31, 2008:

 

(1)   on an actual basis; and

 

(2)   on an as adjusted basis, giving effect to the issuance of the notes in
this offering and the application of the estimated $241.6 million of net
proceeds to repay borrowings under its term loan; and

 

(3)   on a pro forma as adjusted basis, giving further effect to the planned
sale of its properties in the Appalachian Basin region and application of all of
the estimated $580.1 million of net proceeds therefrom to the repayment of  the
$158.4 million balance of the term loan and $421.7 million of indebtedness under
its credit facility.

 

The following table is unaudited and should be read together with Linn’s
financial statements and the related notes included in the Preliminary Offering
Memorandum.

 

 

 

As of
March 31, 2008
(unaudited)
(In thousands)

 

 

 

Historical

 

As Adjusted(1)

 

Pro Forma
as Adjusted (1)(2)

 

Cash and cash equivalents

 

$

1,076

 

$

1,076

 

$

1,076

 

 

 

 

 

 

 

 

 

Credit facility

 

$

1,665,000

 

$

1,665,000

 

$

1,243,298

 

Term loan

 

400,000

 

158,398

 

—

 

Notes offered hereby

 

—

 

255,927

 

255,927

 

Other debt(3)

 

1,594

 

1,594

 

1,594

 

 

 

 

 

 

 

 

 

Total noncurrent liabilities and other obligations

 

2,066,594

 

2,080,919

 

1,500,819

 

 

 

 

 

 

 

 

 

Total Unitholders’ capital (accumulated loss)

 

1,712,238

 

1,712,238

 

1,712,238

 

 

 

 

 

 

 

 

 

Total capitalization

 

$

3,778,832

 

$

3,793,157

 

$

3,213,057

 

 

--------------------------------------------------------------------------------

(1)          Does not include application to the repayment of indebtedness under
the credit facility of the approximate $185.0 million in gross proceeds ($140.0
million net of expenses payable in connection with the termination of hedging
agreements relating to properties included in such sale) expected to be received
in August 2008 from the sale of Linn’s properties in the Verden area.

 

(2)          Reflects Linn’s intention to use the entire estimated $580.1
million of net proceeds from the planned disposition of our properties in the
Appalachian Basin to repay the $158.4 million balance of the term loan and
$421.7 million of indebtedness under its credit facility. The unaudited pro
forma consolidated balance sheet at March 31, 2008, included in the Preliminary
Offering Memorandum, reflects application to the repayment of borrowings under
the credit facility and the term loan agreement of only the $452.5 million of
such proceeds permitted under GAAP to be so reflected, with the balance of such
proceeds reflected as an addition to cash and cash equivalents.

 

(3)          Includes notes payable for a building, vehicles and equipment.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF OPINION OF

AKIN GUMP STRAUSS HAUER & FELD LLP

 

1.             Each of the Issuers and each of the Delaware Guarantors is
validly existing as a corporation or limited liability company, as applicable,
in good standing under the laws of its jurisdiction of incorporation or
formation, as applicable, as listed on Exhibit C hereto, and is duly qualified
and in good standing as a foreign corporation or limited liability company, as
applicable, in each of the other jurisdictions listed on Exhibit C hereto.

 

2.             Each of the Issuers and the Delaware Guarantors has the corporate
or entity power, as applicable, to (i) execute and deliver, and perform its
respective obligations under, the Transaction Documents to which it is a party
and (ii) own, lease and operate its property and conduct its business as
described in the Pricing Disclosure Package and the Final Offering Memorandum. 
Each of the Issuers has the corporate or entity power, as applicable, to
authorize, issue, sell and deliver the Securities as contemplated by the
Purchase Agreement.

 

3.             The execution and delivery of the Transaction Documents by each
of the Issuers and the Delaware Guarantors party thereto and the performance by
each of the Issuers and the Delaware Guarantors of its respective obligations
under the Transaction Documents to which it is a party has been duly authorized
by all necessary corporate or entity action, as applicable, on the part of the
Issuers and the Delaware Guarantors.  The Transaction Documents (other than the
Exchange Securities) have been duly and validly executed and delivered by each
of the Issuers and the Delaware Guarantors that is a party thereto.

 

4.             The Securities, when authenticated in accordance with the
provisions of the Indenture and delivered to and paid for by the Initial
Purchasers in accordance with the terms of the Purchase Agreement, will be valid
and legally binding obligations of the Issuers, entitled to the benefits of the
Indenture and enforceable against the Issuers in accordance with their
respective terms.  The Exchange Securities, when duly executed, authenticated,
issued and delivered as provided in the Indenture and the Registration Rights
Agreement, will constitute valid and legally binding obligations of the Issuers,
enforceable against the Issuers in accordance with their respective terms.

 

5.             The Indenture (including, with respect to the Guarantors, when
the Securities have been duly and validly authenticated in accordance with the
terms of the Indenture and duly and validly paid for by and delivered to the
Initial Purchasers in accordance with the terms of the Purchase Agreement, the
guarantee of the Guarantors provided for in Article X thereof) constitutes the
valid and legally binding obligation of the Issuers and the Guarantors,
enforceable against the Issuers and the Guarantors in accordance with its terms.

 

6.             The Registration Rights Agreement is a valid and binding
obligation of the Issuers and the Guarantors, enforceable against the Issuers
and the Guarantors in accordance with its terms.

 

--------------------------------------------------------------------------------


 

7.             The execution and delivery of the Transaction Documents by each
of the Issuers and the Guarantors party thereto does not, and the performance by
each of the Issuers and the Guarantors of its respective obligations under the
Transaction Documents to which it is a party will not, (a) result in any
violation of the Governing Documents of the Issuers or the Delaware Guarantors,
(b) breach or result in a default (or an event which with notice or lapse of
time, or both, would constitute a default), or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Issuers or any Guarantor, under the Reviewed Agreements or (c) result in any
violation of any law, statute, rule or regulation of or under any Included Law
(as defined below) (including Regulations T, U and X of the Board of Governors
of the Federal Reserve System).

 

8.             No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body (each, a
“Filing”)  is required under any of the Included Laws for the due execution and
delivery of the Transaction Documents by the Issuers and the Guarantors party
thereto and the performance by the Issuers and the Guarantors of their
respective obligations under the Transaction Documents to which they are a
party, subject to the assumptions set forth in paragraph 12 and except for
(i) routine Filings necessary in connection with the conduct of the business of
the Issuers and the Guarantors, including routine Filings required to be made
under the Exchange Act, (ii) such other Filings as have been obtained or made,
(iii) such Filings required under the Act or the Exchange Act as provided in the
Purchase Agreement, (iv) Filings required under Federal and state securities
laws as provided in the Registration Rights Agreement, and (v) Filings required
to maintain corporate and similar standing and existence.

 

9.             The statements in the Preliminary Offering Memorandum and the
Final Offering Memorandum under the caption “Description of Notes” and
“Description of Existing Indebtedness” insofar as such statements purport to
summarize certain provisions of documents referred to therein and reviewed by us
as described above, fairly summarize such provisions in all material respects,
subject to the qualifications and assumptions stated therein.  The statements in
the Preliminary Offering Memorandum and the Final Offering Memorandum under the
caption “Description of Notes” and “Description of Existing Indebtedness”
insofar as such statements purport to summarize provisions of any law, statute,
rule or regulation of or under any Included Law referred to therein, fairly
summarize such laws, statutes, rules and regulations in all material respects,
subject to the qualifications and assumptions stated therein.  The Indenture and
the Securities conform, and the Exchange Securities, when duly executed,
authenticated, issued and delivered as provided in the Indenture and the
Registration Rights Agreement, will conform, in all material respects as to
legal matters to the descriptions thereof under the heading “Description of
Notes” in the Pricing Disclosure Package and the Final Offering Memorandum (in
the case of the Pricing Disclosure Package, when considered together with the
Pricing Supplement).

 

10.           The statements in the Preliminary Offering Memorandum and the
Final Offering Memorandum under the caption “Certain United States Federal
Income Tax Considerations,” insofar as such statements constitute a summary of
the United States federal tax laws referred to therein, as of the date of the
Preliminary Offering Memorandum and the Final Offering Memorandum, in all
material respects, are accurate and fairly summarize the United States federal
tax laws referred to therein, subject to the qualifications and assumptions
stated therein.

 

--------------------------------------------------------------------------------


 

11.           The Issuers and the Guarantors are not, and after giving effect to
the offering and sale of the Securities contemplated by the Purchase Agreement
and the application of the net proceeds from such sale as described in the
Preliminary Offering Memorandum and the Final Offering Memorandum, the Issuers
and the Guarantors will not be required to register as an “investment company,”
as such term is defined under the 1940 Act.

 

12.           Assuming without independent investigation, (a) that the
Securities are sold to the Initial Purchasers, and initially resold by the
Initial Purchasers, in accordance with the terms of and in the manner
contemplated by, the Purchase Agreement and the Final Offering Memorandum;
(b) the accuracy of the representations and warranties of the Issuers and the
Guarantors set forth in the Purchase Agreement and in those certain certificates
delivered on the date hereof; (c) the accuracy of the representations and
warranties of the Initial Purchasers set forth in the Purchase Agreement;
(d) the due performance and compliance by the Issuers, the Guarantors and the
Initial Purchasers of their respective covenants and agreements set forth in the
Purchase Agreement; and (e) the Initial Purchasers’ compliance with the Final
Offering Memorandum and the transfer procedures and restrictions described
therein, it is not necessary to register the Securities under the Securities Act
or to qualify an indenture in respect thereof under the Trust Indenture Act (the
“TIA”) in connection with the issuance and sale of the Securities by the Issuers
to the Initial Purchasers or in connection with the offer, resale and delivery
of the Securities by the Initial Purchasers in the manner contemplated by the
Purchase Agreement and the Final Offering Memorandum, it being expressly
understood that we express no opinion in this paragraph 12 or paragraph 8 as to
any subsequent offer or resale of any of the Securities.

 

13.           The execution and delivery of the Transaction Documents by the
Issuers and the Guarantors party thereto do not, and the performance by the
Issuers and the Guarantors of their obligations thereunder will not, result in
any violation of any order, writ, judgment or decree under any Included Law of
New York, Federal or Delaware governmental authority or regulatory body
applicable to the Issuers or any Guarantor or their assets or properties listed
on Exhibit D attached hereto.

 

14.           The Indenture conforms in all material respects to the
requirements of the TIA and the rules and regulations of the Commission
applicable to an indenture which is qualified thereunder.

 

In the course of our acting as special counsel to the Issuers in connection with
the preparation of the Final Offering Memorandum and the Pricing Disclosure
Package, we have reviewed each Disclosure Document and have participated in
conferences and telephone conversations with representatives of the Issuers,
representatives of the independent public accountants for the Issuers,
representatives of the independent reserve engineers of the Issuers,
representatives of the Initial Purchasers and representatives of the Initial
Purchasers’ counsel, during which conferences and conversations the contents of
such Disclosure Documents and related matters were discussed.

 

Based on our participation in such conferences and conversations, our review of
the  documents described above, our understanding of the U.S. federal securities
laws and the experience we have gained in our practice thereunder, we advise you
that we have no reason to believe that (i) the Final Offering Memorandum, as of
its date or as of the Closing Date,

 

--------------------------------------------------------------------------------


 

contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading or (ii) the Pricing Disclosure Package, as of the Time of Sale (which
you have informed us is a time after the Pricing Supplement specified on Annex A
was made available to investors) and as of the Closing Date, contained or
contains any untrue statement of a material fact or omitted or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; it being
understood that we express no opinion as to the financial statements, financial
schedules or other financial or accounting information and reserve and
production information contained or incorporated by reference in the Pricing
Disclosure Package or the Final Offering Memorandum.

 

In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon certificates of officers and employees of the Company and upon
information obtained from public officials, (B) assume that all documents
submitted to them as originals are authentic, that all copies submitted to them
conform to the originals thereof, and that the signatures on all documents
examined by them are genuine, (C) state that their opinion is limited to federal
laws, the Delaware LLC Act and the DGCL, (D) with respect to the opinions
expressed in paragraph 1 above as to the due qualification or registration as a
foreign corporation or limited liability company, as the case may be, of the
Issuers and the Guarantors state that such opinions are based upon certificates
of foreign qualification or registration provided by the Secretary of State of
the applicable states (each of which will be dated not more than five days prior
to such Closing Date, as the case may be, and shall be provided to the
Representatives), (E) state that they express no opinion with respect to any
permits to own or operate any real or personal property, (F) state that they
express no opinion with respect to the title of any of the Company or any of its
subsidiaries to any of their respective real or personal property nor with
respect to the accuracy or descriptions of real or personal property, and
(G) state that they express no opinion with respect to state or local taxes or
tax statutes to which the Company or any of its subsidiaries may be subject.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF OPINION OF

GABLEGOTWALS

 

1.             Linn Exploration Midcontinent, LLC (the “Oklahoma Guarantor”) is
a limited liability company validly existing and in good standing under the laws
of the State of Oklahoma with full limited liability company power and authority
to own, lease and operate its properties and conduct its business as described
in the Pricing Disclosure Package and the Offering Memorandum.

 

2.             The Oklahoma Guarantor is duly registered or qualified to do
business and is in good standing as a foreign limited liability company in each
jurisdiction set forth under its name on Schedule 1 to this opinion letter.

 

3.             All of the outstanding membership interests of the Oklahoma
Guarantor have been authorized and issued in accordance with the operating
agreement attached as Exhibit 1 to the Opinion Support Certificate (the
“Operating Agreement”) and are owned of record by the Company.  To our
knowledge, the outstanding membership interests of the Oklahoma Guarantor are
owned free and clear of all liens, encumbrances and claims, other than those
created under the Credit Facilities and contractual restrictions on transfer
contained in the applicable constituent documents.  To our knowledge, no
options, warrants or other rights to purchase, agreements or other obligations
to issue or other rights to convert any obligations into any membership
interests of the Oklahoma Guarantor are outstanding.

 

4.             The Oklahoma Guarantor has the full limited liability company
power and authority to execute and deliver each of the Transaction Documents and
to perform its obligations under each of the aforesaid agreements.

 

5.             No consent, approval, authorization, order, registration, filing,
qualification, license or permit of or with any court or any judicial,
regulatory or other legal or governmental authority or agency of the State of
Oklahoma, is required for the Oklahoma Guarantor’s execution, delivery and
performance of this Agreement, the Registration Rights Agreement and the
Indenture on or before the Closing Date, except for those the failure of which
to make or obtain, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon certificates of officers and employees of the Company and upon
information obtained from public officials, (B) assume that all documents
submitted to them as originals are authentic, that all copies submitted to them
conform to the originals thereof, and that the signatures on all documents
examined by them are genuine, (C) state that their opinion is limited to the
Oklahoma Limited Liability Company Act, (D) with respect to the opinions
expressed in paragraph 1 above as to the due qualification or registration as a
foreign limited liability company, state that such opinions are based upon
certificates of foreign qualification or registration provided by the Secretary
of State of the applicable states (each of which will be dated not more than
five days

 

--------------------------------------------------------------------------------


 

prior to such Closing Date, as the case may be, and shall be provided to the
Representatives), (E) state that they express no opinion with respect to any
permits to own or operate any real or personal property, (F) state that they
express no opinion with respect to the title of any of the Oklahoma Guarantor to
any of its respective real or personal property nor with respect to the accuracy
or descriptions of real or personal property, and (G) state that they express no
opinion with respect to state or local taxes or tax statutes to which the
Oklahoma Guarantor may be subject.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF OPINION OF

GENERAL COUNSEL

 

1.             All of the outstanding membership interests or capital stock, as
applicable, of the Delaware Guarantors have been authorized and issued in
accordance with the limited liability company agreement or charter documents, as
applicable, of such Delaware Guarantor and are owned of record by the Company. 
To such counsel’s knowledge, (i) the outstanding membership interests or capital
stock, as applicable, of the Delaware Guarantors owned by the Company are owned
free and clear of all liens, encumbrances and claims, other than those created
under the Credit Facilities and contractual restrictions on transfer contained
in the applicable constituent documents, and (ii) no options, warrants or other
rights to purchase, agreements or other obligations to issue or other rights to
convert any obligations into any membership interests or capital stock of the
Delaware Guarantors are outstanding.

 

2.             The documents filed under the Exchange Act and incorporated by
reference in the Pricing Disclosure Package and the Offering Memorandum or any
amendment thereof or supplement thereto (other than the financial statements and
notes thereto, related schedules and other financial data included or
incorporated by reference therein, as to which no opinion is rendered, and in
the case of any such incorporated document that was subsequently amended, such
document as amended by the subsequently filed amendment) when they were filed
(after giving effect to subsequent amendments, if applicable) with the
Commission, complied as to form in all material respects with the Exchange Act
and the applicable rules and regulations thereunder.

 

3.             Such counsel knows of no material legal or governmental actions,
suits or proceedings pending or threatened against any Issuer or any Guarantor
which would be required by the Securities Act to be disclosed in a registration
statement on Form S-3 except as set forth in the Pricing Disclosure Package and
the Offering Memorandum.  To such counsel’s knowledge, other than as set forth
in the Pricing Disclosure Package and the Offering Memorandum, there are no
legal or governmental proceedings pending to which the Company or its
subsidiaries are a party or of which any property of the Company or any
subsidiary is the subject which are likely to result in, individually or in the
aggregate, a Material Adverse Effect.  Other than as set forth in the Pricing
Disclosure Package and the Offering Memorandum, to such counsel’s knowledge, no
such proceedings have been overtly threatened in writing by governmental
authorities or by others, which have not been resolved.

 

In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon certificates of officers and employees of the Company and upon
information obtained from public officials, (B) assume that all documents
submitted to them as originals are authentic, that all copies submitted to them
conform to the originals thereof, and that the signatures on all documents
examined by them are genuine, (C) state that her opinion is limited to federal
laws, the Delaware LLC Act and the DGCL, (D) state that she expresses no opinion
with respect to any permits to own or operate any real or personal property,
(F) state that she expresses no opinion with respect to the title of any of the
Company or any of its subsidiaries to any of their

 

--------------------------------------------------------------------------------


 

respective real or personal property nor with respect to the accuracy or
descriptions of real or personal property, and (G) state that she expresses no
opinion with respect to state or local taxes or tax statutes to which the
Company or any of its subsidiaries may be subject.

 

--------------------------------------------------------------------------------